Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 1 of 65 PAGEID #: 1

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

JAMES ATHERTON, Derivatively on Behalf
of FIRSTENERGY CORPORATION,

Plaintiff,

V.

MICHAEL J. DOWLING, ROBERT
REFFNER, STEVEN E. STRAH, K. JON

Case No.:
TAYLOR, JAMES F. PEARSON, EBONY
YEBOAH-AMANKWAH, PAUL T. VERIFIED STOCKHOLDER
ADDISON, JERRY SUE THORNTON, DERIVATIVE COMPLAINT
WILLIAM T. COTTLE, GEORGE M.
SMART, MICHAEL J. ANDERSON,
STEVEN J. DEMETRIOU, DONALD T.
MISHEFF, THOMAS N. MITCHELL, DEMAND FOR JURY TRIAL

CHRISTOPHER D. PAPPAS, SANDRA
PIANALTO, JULIA L. JOHNSON,

CHARLES E. JONES, JAMES F. O’NEIL III,
LUIS A. REYES, AND LESLIE M. TURNER,

Individual Defendants,
-and-

FIRSTENERGY CORPORATION, INC., an
Ohio corporation,

Nominal Defendant.

Ne Nee ee Ne ee Ne Se” ee ee ee ee” ee ee Se ee ee ee ee ee ee ey ee ee ee ee ee ae ae es ee

 

Plaintiff James Atherton (“Plaintiff”), by his attorneys, submits this Verified Stockholder
Derivative Complaint for Violations of Securities Laws, Breach of Fiduciary Duty, Waste of
Corporate Assets, and Unjust Enrichment. Plaintiff alleges the following upon information and
belief, except as to the allegations specifically pertaining to Plaintiff which are based on personal

knowledge. This complaint is also based on the investigation of Plaintiffs counsel, which
J |

 
 

 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 2 of 65 PAGEID #: 2

included, among other things, a review of public filings with the U.S. Securities and Exchange
Commission (“SEC”) and a review of news reports, press releases, and other publicly available

SOUrCES.

NATURE AND SUMMARY OF THE ACTION

1. This is a stockholder derivative action brought by Plaintiff on behalf of Nominal
Defendant First Energy Corporation (“FirstEnergy” or the “Company”) against members of its
board of directors (the “Board”) and members of upper management. The wrongdoing alleged
herein has caused substantial damage to FirstEnergy’s reputation, goodwill, and standing in the
business community and has exposed FirstEnergy to substantial potential liability for violations
of federal securities laws and the costs associated with defending itself. The violations of the law
outlined herein have damaged FirstEnergy in the form of, among other things, millions of dollars
in losses to the Company’s market capitalization.

2. This action seeks to remedy wrongdoing committed by FirstEnergy’s directors
and officers from February 21, 2017 through the present (the “Relevant Period”).

3. FirstEnergy is an electric utility company involved in the supply, transmission,
and production of electricity, as well as other energy-related services.

4. FirstEnergy has two nuclear power plants in Ohio, the Perry Nuclear Generating
Station (the “Perry Plant”) and the Davis-Besse Nuclear Power Station (the “Davis-Besse
Plant”), (the “Nuclear Power Plants”).

5. During the Relevant Period, the Individual Defendants knowingly and/or
recklessly allowed the Company to boldly deal in a bribery and racketeering scandal involving
Ohio House Speaker Larry Householder (“Householder”) that was allegedly bankrolled in part
by FirstEnergy. The truth was revealed on July 21, 2020 when Householder, along with certain

2
|
:
:
|
:

 

 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 3 of 65 PAGEID #: 3

other individuals, were arrested and charged in a racketeering conspiracy after trading a $1
billion bailout and other favorable legislation for approximately $60 million from FirstEnergy,
USA y. Borges, Case No. 1:20-mj-00526 (S.D. Ohio) (the “Criminal Action” or the “Criminal
Complaint”).

6. The bribery scheme involved Ohio House Bill 6 which was passed in 2019 and
would save FirstEnergy Solutions’ (“FES”), a subsidiary of the Company, Nuclear Power Plants
from closure by giving them more than $1 billion paid for through a surcharge on electric
consumers starting January 1, 2021 (“HB 6”). Without HB 6, First Energy’s Nuclear Power
Plants would have ceased operations. The Individual Defendants caused the Company to issue
statements that falsely represented that the Company was complying with state and federal laws
and regulations regarding regulatory matters. This exposed the Company and its unaware
investors to risks of legal and financial harm. The bribery occurred for years until the Criminal
Complaint was filed on July 17, 2020 in the Ohio Southern District. Householder’s arrest and
charge followed soon after.

7. The Criminal Complaint details how FirstEnergy used another company,
Generation Now, a 501(c)(4) entity controlled by Householder, to funnel payments of millions of
dollars to Householder.

8. These actions have destroyed Ohioans’ faith in their legislature.

9. Five days after the Criminal Complaint was filed, July 22, 2020, First Energy’s
stock decreased as low as approximately 45% from its July 17, 2020 closing price.

10. The Individual Defendants knowingly and/or recklessly allowed the Company to
blatantly engage in bribery for years and failed to protect the Company and its investors from the

inevitable fallout of this scheme.
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 4 of 65 PAGEID #: 4

11. The Company has been substantially damaged as a result of the Individual
Defendants’ breaches of fiduciary duty and misconduct. Therefore, Plaintiff brings this action
derivatively to remedy his damages.

12. The Individual Defendants breached their fiduciary duties by failing to correct
and/or causing the Company to fail to correct these false and misleading statements and
omissions of material fact. The Individual Defendants also willfully or recklessly caused the
Company to fail to maintain an adequate system of oversight, disclosure controls and procedures,
and internal controls over financial reporting.

13. As detailed herein, and as alleged in the ongoing federal the securities class action
filed against FirstEnergy, Charles E. Jones, James F. Pearson, Steven Strah and K. Jon Taylor in
the United States District Court for the Southern District of Ohio, No. 2:20-cv-03785 (July 28,
2020) (the “Securities Class Action”) FirstEnergy’s officers and directors substantially damaged
the Company by filing false and misleading statements that omitted material adverse facts.

JURISDICTION AND VENUE

14. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because
Plaintiff's claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C.
§78n(a)(1), Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, and Section 20(a) of the
Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1) and raise a federal question pertaining to
the claims made in the Securities Class Actions based on violations of the Exchange Act. This
Court has supplemental jurisdiction over Plaintiff's state law claims pursuant to 28 U.S.C. §
1367(a).

15. This derivative action is not a collusive action to confer jurisdiction on a court of
the United States that it would not otherwise have such jurisdiction.

4
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 5 of 65 PAGEID #: 5

16. This Court has personal jurisdiction over each of the Individual Defendants
because each Defendant is either a corporation incorporated in this District or he or she is an
individual who has minimum contacts with this District to justify the exercise of jurisdiction over
them.

17. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a
substantial portion of the transactions and wrongs complained of herein occurred in this District
and the Individual Defendants have received substantial compensation in this District by
engaging in various activities that had an effect in this District. Venue is proper in this District
because the Company and the Individual Defendants have conducted business in this District and
Individual Defendants’ actions have had an effect in this District, including the dissemination of
false and misleading statements. In addition, the Criminal Complaint is pending in this District, a
class action complaint is pending in this District, Owens v. FirstEnergy Corp., No. 2:20-cy-
03785 (S.D. Ohio), and a civil litigation against the Company for the bribery scheme, Smith v.
FirstEnergy Corp., et al., 2:20-cv-3755 (S.D. Ohio).

18. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a
substantial portion of the transactions and wrongs complained of herein occurred in this District.

THE PARTIES
Plaintiff

19. Plaintiff James Atherton has continuously been a stockholder of FirstEnergy
during the wrongdoing complained of herein.

20. Defendant Michael Dowling (“Dowling”) is Senior Vice President, External
Affairs, and member of FirstEnergy’s Leadership Council. Dowling is responsible for
FirstEnergy’s local, state, and federal Governmental Affairs; Energy Policy; State Regulatory

5

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 6 of 65 PAGEID #: 6

Affairs and Market Policies; Economic Development; Corporate Affairs and Community
Involvement; and the FirstEnergy Political Action Committee.

21. Defendant Robert Reffner (“Reffner’”) is Senior Vice President and Chief Legal
Officer, and a member of FirstEnergy’s Leadership Council. Reffner is responsible for, among
other things, FirstEnergy’s Legal, Ethics, Risk and Internal Auditing.

22. Defendant Steven E. Strah (“‘Strah”) is President of FirstEnergy. He previously
served as FirstEnergy’s CFO from March 2018 until he transitioned to his current position in
May 2020. Prior to March 2018, defendant Strah served as Senior Vice President of
FirstEnergy’s Utilities Operations. He is a member of FirstEnergy’s Leadership Council. Strah is
a named defendant in Securities Class Actions.

23. Defendant K. Jon Taylor (“Taylor”) took over as FirstEnergy’s CFO from
Defendant Strah. Prior to assuming this position, he was a Vice President, Company’s
Controller, and Chief Accounting Officer until March 2018 when Taylor was named president of
Ohio Operations. He was promoted to Vice President, FirstEnergy Utilities in April 2019, and
elected to his current position in May 2020. Taylor is a named defendant in Securities Class
Actions.

24. Defendant James F. Pearson (“Pearson”) served as FirstEnergy’s CFO from 2013
until March 2018. From March 2018 until his April 2019 retirement, Pearson served as Vice
President of Finance. Since at least 1976, he held a number of positions with the Company or its
subsidiaries, including in management. Pearson is a named defendant in the Securities Class
Actions.

25. Defendant Ebony Yeboah-Amankwah (“Yeboah-Amankwah”) is Vice President,

General Counsel, and Chief Ethics Officer, and member of FirstEnergy’s Leadership Council.

6

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 7 of 65 PAGEID #: 7

26. Defendant Paul T. Addison (“Addison”) served as a director of the Company and
a member of the Board’s Audit Committee from 2003 until May 21, 2019. From at least 2017 to
2018, Addison served on the Audit Committee.

27. Defendant Jerry Sue Thornton (“Thornton”) served as a director of the Company
between 2015 and May 21, 2019.

28. Defendant William T. Cottle (“Cottle”) served as a director of the Company and a
member of the Board’s Governance Corporate Responsibility Committee until May 15, 2018.

29. Defendant George M. Smart (“Smart”) served as a director of the Company
between 1997 and May 15, 2018. Smart served on the Audit Committee and the Corporate
Governance and Corporate Responsibility Committees until May 15, 2018.

30. Defendant Michael J. Anderson (“Anderson”) is Chairman of First Energy’s
Board of Directors (the “Board”). He has been a Director of FirstEnergy since 2007 and serves
on the Board’s Audit Committee. From at least 2017 to 2019, Anderson served on the Corporate
Governance and Corporate Responsibility Committee.

31. Defendant Steven J. Demetriou (“Demetriow”) has been a Director of FirstEnergy
since 2017.

32. Defendant Donald T. Misheff (“Misheff’) has been non-executive Chairman of
the FirstEnergy Board since May 2018 and Director of FirstEnergy since 2012. He also serves on
the Audit and Corporate Governance and Corporate Responsibility Committees. From at least
2017 to 2019, he served on the Audit and Corporate Governance and Corporate Responsibility
Committees.

33. Defendant Thomas N. Mitchell (“Mitchell”) has been a Director of FirstEnergy

since 2016 and serves on the Corporate Governance and Corporate Responsibility Committee.

7

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 8 of 65 PAGEID #: 8

From at least 2018 to 2019, he served on the Corporate Governance and Corporate
Responsibility Committee.

34. Defendant Christopher D. Pappas (“Pappas”) has been a Director of FirstEnergy
since 2011.

35. Defendant Sandra Pianalto (“Pianalto”) has been a Director of FirstEnergy since
2018 and serves on the Audit Committee.

36. Defendant Julia L. Johnson (“Johnson”) has been a Director of First Energy since
2011 and serves on the Corporate Governance and Corporate Responsibility Committee. From at
least 2017 to 2019, Johnson served on the Corporate Governance and Corporate Responsibility
Committee.

37. Defendant Charles E. Jones (“Jones”) has been President, CEO, and a director of
First Energy since 2015. Defendant Jones sold shares with insider information regarding the
Company’ bribery scheme, which resulted in FirstEnergy stock trading at artificially inflated
prices at the time of his stock sales. Jones is named as a named defendant in Securities Class
Actions.

38. Defendant James F. O’Neil, III (“O’Neil”) has been a Director of FirstEnergy
since 2017. From at least 2018 to 2019, he served on the Audit Committee.

39. Defendant Luis A. Reyes (“Reyes”) has been a Director of FirstEnergy since
2013. Reyes serves on the Corporate Governance and Corporate Responsibility Committee.
From at least 2017 to 2019, he served on the above-mentioned Committee.

40, Defendant Leslie M. Turner (“Turner”) has been a Director of FirstEnergy since
2018 and serves on the Audit Committee since 2019.

4}. Defendants Addison, Thornton, Cottle, Smart, Anderson, Demetriou, Johnson,

8
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 9 of 65 PAGEID #: 9

Jones, Misheff, Mitchell, ONeill, Pappas, Pianalto, Reyes and Turner are referred to collectively
as the “Director Defendants.” Defendants Jones, Strah, Reffner, Dowling, Yeboah-Amankwah,
Taylor, and Pearson are referred to collectively as the “Officer Defendants.” The Director
Defendants and the Officer Defendants are, collectively, the “Individual Defendants.”

42. Defendants Addison, Smart, O’Neil, Anderson, Misheff, Pianalto, and Turner
were or currently are members of the Audit Committee and are referred to collectively as the
“Audit Committee Defendants.”

43. Defendants Cottle, Smart, Anderson, Johnson, Misheff, Mitchell, and Reyes were
or currently are members of the Corporate Governance and Corporate Responsibility Committee
and are referred to collectively as the “Corporate Governance Committee Defendants.”

Nominal Defendant

44. Nominal Defendant FirstEnergy is an Ohio corporation headquartered at 76 South
Main Street, Akron, Ohio.

SUBSTANTIVE ALLEGATIONS

Company Background and History of Wrongdoing

43. FirstEnergy is a utility company, and its subsidiaries are involved in the
transmission, distribution, and production of electricity. FirstEnergy’s ten utility operating
companies comprise one of the nation’s largest investor-owned electric systems, serving over six
million customers stretching from Ohio to New Jersey’s coast.

44. Prior to the Relevant Period, FirstEnergy’s Nuclear Power Plants in Ohio were
in financial decline due to their mismanagement. This was related to the fact that FirstEnergy
had been fined a record $28 million to avoid being criminally prosecuted for lying to the

government about the dangerous condition of the Davis-Besse Plant. It was later revealed that

9
 

 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 10 of 65 PAGEID #: 10

the Company allowed boric acid to eat a football sized hole through over six inches of the carbon
steel reactor head. The plant was closed to repair serious maintenance problems, forcing the
Company to spend hundreds of millions on repairs, shutdown costs, and the purchase of
replacement energy.

45. At the time of the Davis-Besse Plant debacle, it was alleged in a U.S.-Canada
Power System Outage Task Force Report that the massive blackout of August 14, 2003 could
have been prevented and “FE failed to conduct rigorous long-term planning studies of its
systems, and neglected to conduct appropriate multiple contingency or extreme condition
assessments.”

46. As time passed, Nuclear Power Plants’ maintenance costs continued to increase
for the Company. At the same time, alternatives to nuclear energy became cheaper and more
appealing, such as natural gas, and FirstEnergy’s service areas decreased in demand, lowering
the potential revenue of the Nuclear Power Plants. Throughout the Relevant Period, the individual
Defendants reassured investors that FirstEnergy was pursuing a legislative fix to turn around its
deteriorating financial situation. For example, in FirstEnergy’s 2016 Annual Report, filed on
February 21, 2017, the Company stated that it intended to pursue “legislative or regulatory
solutions” to address the problem. Likewise, FirstEnergy’s CEO, defendant Jones, repeated this
plan on the Company’s annual earnings call held with investors the next day, stating that
FirstEnergy sought “legislative or regulatory initiatives for generation that recognize its
environmental or energy security benefits.”

47. While the public attempt was received favorably by investors, the Individual

 

1U.S.-Canada Power System Outage Task Force, “Final Report on the August 14, 2003 Blackout in the United
States and Canada: Causes and Recommendations,” (Apr. 2004), available at
https://www.energy.gov/sites/prod/files/oeprod/DocumentsandMedia/BlackoutF inal-Web.pdf.

10

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 11 of 65 PAGEID #: 11

Defendants concealed the truth which was that the Company’s “legislative solution” involved a
criminal campaign to corrupt prominent state legislators in order to secure a massive ratepayer-
funded bailout. Over the next two-and-a-half years, FirstEnergy would orchestrate an elaborate
scheme to funnel tens of millions of dollars to state lawmakers, blanket media platforms with
misleading messages, and destroy a citizens’ ballot initiative.

The Bribery Scheme

48. In January 2017, Householder met with FirstEnergy representatives during a
flight on a private FirstEnergy jet. After spending 15 years away from public office, Householder
won back his old seat in 2016 and was eager to rise back to his Speakership position. During or
around the time of this flight, an insidious deal was struck between Householder and the
Company. FirstEnergy agreed to direct millions of dollars in payments to Householder for his
own enrichment and to support his goal to become Speaker, through campaign funding. In
exchange, Householder promised to secure the passage of HB 6. One of FirstEnergy’s lobbyists
referred to the surreptitious scheme as an “unholy alliance.”

49, In February 2017, the corrupt conspiracy between Householder and FirstEnergy
went into motion with the establishment of “Generation Now” and “Energy Pass-Through,”
Householder controlled entities used to funnel dark money from the Company to Householder
and his underlings. The next month, Householder began receiving periodic $250,000 payments,
an amount that would steadily increase until it reached into the millions of dollars a month. The
conspiracy used FirstEnergy as their never-ending piggy bank to corrupt the Ohio legislature and
pass HB 6. In all, FirstEnergy and its affiliates paid more than $60 million to Householder and
his operatives in furtherance of the bribery scheme.

50. The day Householder was elected Speaker, he did not waste any time, pledging

iJ

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 12 of 65 PAGEID #: 12

to create a subcommittee on energy generation. Householder followed through by securing the
votes for HB 6 and defending the bill against a citizens’ ballot initiative. The law prevented the
shutdown of FirstEnergy’s two money-pit Nuclear Power Plants, granting a $9 per megawatt
hour subsidy to “clean” energy generation. To pay for this generous subsidy, Ohio ratepayers
would be assessed a monthly fixed charge, ratcheting up energy costs for millions of consumers.
The bill benefited FirstEnergy’s nuclear subsidiaries, which were projected to collect
approximately 94% of the payments worth an estimated $160 million annually.

51. At all times, Householder worked hand-in-hand with FirstEnergy and its
affiliates and closely coordinated the legislative and media strategy with high-ranking Company
representatives. In the short time between January 2019 and July 2019, the period when
Householder became Speaker until HB 6 was signed into law, Householder called FirstEnergy
CEO defendant Jones at least 30 times. Throughout the Relevant Period, Householder held at
least 84 phone calls with defendant Jones, 14 phone calls with FirstEnergy’s VP of External
Affairs (defendant Dowling), and 188 phone calls with FirstEnergy’s Director of Ohio State
Affairs. This was while the bribery scheme was receiving millions of dollars from FirstEnergy
and taking overt steps to put FirstEnergy’s plans to corrupt the legislative process into action. Far
from the work of rogue employees, the wrongdoing was directly orchestrated and overseen by
Company insiders, including the Individual Defendants.

52. The bribery scheme worked, and HB 6 was passed in July 2019. Almost
immediately, public opposition began to rally, and citizen groups began work to get on the ballot,
a voter referendum to repeal the law. Under Ohio rules, the ballot campaign had until October
2019 to gather approximately 265,000 signatures to block HB 6 from taking effect.

53. FirstEnergy kicked its efforts into high gear to thwart this initiative. At least

12
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 13 of 65 PAGEID #: 13

$38 million was wired through Generation Now into a front company that paid for a media
firestorm of commercials and fliers orchestrated by the illicit enterprise. These advertisements
were intended to confuse and scare Ohioans by falsely claiming that China was using the
petition drive to invade Ohio’s energy grid.

54. The Board at this time unequivocally knew that the Company had a cozy
relationship with Householder and that FirstEnergy had engaged in multiple financial
transactions involving Householder. For example, in just the first two months of 2018,
FirstEnergy donated over $150,000 to candidates who backed Householder for Speaker or who
are considered his allies.

55. For a time, FirstEnergy was able to conceal its wrongdoings from the public,
and the Individual Defendants’ unabashed attitude towards breaking the law successfully inflated
the price of FirstEnergy common stock.

The Individual Defendants Cause the Company to Issue False and Misleading
Statements During the Relevant Period

56. The Relevant Period begins on February 21, 2017. On that date, FirstEnergy
filed with the SEC its annual report on Form 10-K for the fiscal year ended December 31, 2016
(the “2016 10-K”), which was signed by Defendants Smart, Cottle, Addison, Anderson,
Demetriou, Johnson, Jones, Misheff, Mitchell, O’Neill, Pappas, Reyes, Pearson, Thornton, and
Taylor. The 2016 10-K stated that FirstEnergy would be exploring “legislative or regulatory
solutions for generation assets that recognize their environmental or energy security benefits.”
The 2016 10-K also stated with respect to FES, that “management is exploring capital and
other cost reductions, asset sales, and other options to improve cash flow as well as continuing

with legislative efforts to explore a regulatory solution.” The Federal Energy Regulatory

13

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 14 of 65 PAGEID #: 14

Commission (“FERC”) and the Nuclear Regulatory Commission (“NRC”) makes regulations and
policies FirstEnergy must comply with. The 2016 10-K further stated that FES “complies with
the regulations, orders, policies and practices prescribed by the SEC, FERC, NRC and applicable
state regulatory authorities.” Defendants Jones, and Pearson also filed signed certifications with
the SEC stating that the 2016 10-K did not contain any false or misleading statement of fact,
fairly presented FirstEnergy’s results of operations, was the product of effective internal controls,
and was free from fraud.

57. During the Company’s fourth quarter earnings call on February 22, 2017,
FirstEnergy discussed its fiscal 2016 financial results led by defendants Jones, Pearson and
Taylor. During the call, defendant Jones stated:

In Ohio, we have had meaningful dialogue with our fellow utilities and with

legislators on solutions that can help ensure Ohio’s future energy security. Our

top priority is the preservation of our two nuclear plants in the state and

legislation for a zero emission nuclear program is expected to be introduced
soon. The ZEN program is intended to give state lawmakers greater control and
flexibility to preserve valuable nuclear generation. We believe this legislation

would preserve not only zero emission assets but jobs, economic growth, fuel

diversity, price stability, and reliability and grid security for the region.

We are advocating for Ohio’s support for its two nuclear plants, even though
the likely outcome is that FirstEnergy won’t be the long-term owner of these
assets. We are optimistic, given these discussions we have had so far and we

will keep you posted as this process unfolds.

58. On April 27, 2017, July 27, 2017 and October 26, 2017, FirstEnergy filed with the
SEC its quarterly reports on Form 10-Q for the quarters ending March 31, 2017, June 30, 2017
and September 30, 2017, respectively, which were signed by defendant Taylor. These documents
claimed that FirstEnergy’s nuclear power business continued to comply “with the regulations,

orders, policies and practices prescribed by the SEC, FERC, NRC and applicable state regulatory

authorities.” They also continued to highlight the efforts of FirstEnergy’s management to secure

14

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 15 of 65 PAGEID #: 15

a regulatory or legislative fix for the problems posed by the Company’s unprofitable nuclear
facilities. For example, the quarterly reports stated that FirstEnergy’s management was
“continuing with legislative efforts to explore a regulatory solution” for FES or was “continuing .
_. efforts to explore legislative or regulatory solutions” for FES. Defendants Jones and Pearson
also filed signed certifications with the SEC stating that the quarterly reports did not contain any
false or misleading statement of fact, fairly presented FirstEnergy’s results of operations, were
the product of effective internal controls, and were free from fraud.

59. On February 20, 2018, FirstEnergy filed with the SEC its annual report on
Form 10-K for the fiscal year ended December 31, 2017 (the “2017 10-K”), which was signed by
defendants Smart, Addison, Cottle, Anderson, Demetriou, Johnson, Jones, Misheff, Mitchell,
O’Neill, Pappas, Pianalto, Reyes, Pearson, Thornton, and Taylor. The 2017 10-K stated that
FirstEnergy would be exploring “legislative or regulatory solutions for generation assets that
recognize their environmental or energy security benefits.” The 2017 10-K further stated that
FES “complies with the regulations, orders, policies and practices prescribed by the SEC, FERC,
NRC and applicable state regulatory authorities.” Defendants Jones and Pearson also filed signed
certifications with the SEC stating that the 2017 10-K did not contain any false or misleading
statement of fact, fairly presented FirstEnergy’s results of operations, was the product of
effective internal controls, and was free from fraud.

60. On February 21, 2018, FirstEnergy held an earnings call with analysts and
investors to discuss its fiscal 2017 financial results led by defendants Jones, Pearson and Taylor.
During the call, defendant Jones stated that FirstEnergy had been “very actively involved in a
multitude of efforts at both the state and federal levels to support our generation assets,” but he

was disappointed that those efforts had not yet resulted in “meaningful legislative or regulatory

15

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 16 of 65 PAGEID #: 16

support” for the Company’s nuclear facilities. He stated that FES would “continue to look at all
options regarding these units, and we will continue to support policy solutions.”

61. On April 23, 2018, July 31, 2018 and October 25, 2018, FirstEnergy filed with
the SEC its quarterly reports on Form 10-Q for the quarters ending March 31, 2018, June 30,
2018 and September 30, 2018, respectively. Generally Accepted Accounting Principles
(“GAAP”) are a collection of commonly-followed accounting rules and standards for financial
reporting. The Public Utilities Commission of Ohio (“PUCO”) regulates a wide variety of public
utilities including electricity, natural gas, pipelines, heating, and cooling. The Pennsylvania
Public Utility Commission (“PPUC”) regulates utilities in Pennsylvania including electric. The
Maryland Public Service Commission (“MDPSC”) is an independent administrative agency
within the state government which regulates public utilities in Maryland. The New York State
Public Service Commission (“NYPSC”) is the public utilities commission of the New York state
government that regulates and oversees the electric, gas, water, and telecommunication industries
in New York. The Public Service Commission of West Virginia (“‘WVPSC”) is the Public
Utilities Commission of the State of West Virginia. The Virginia State Corporation Commission
(“VSCC”) is a Virginia regulatory agency whose authority encompasses utilities. The New
Jersey Board of Public Utilities (“NJBPU”) regulates statewide utilities for New Jersey. These
documents claimed that FirstEnergy “and its subsidiaries follow GAAP and comply with the
related regulations, orders, policies and practices prescribed by the SEC, FERC, and, as
applicable, the NRC, the PUCO, the PPUC, the MDPSC, the NYPSC, the WVPSC, the VSCC
and the NJBPU.” Defendants Jones and Strah also filed signed certifications with the SEC
stating that the quarterly reports did not contain any false or misleading statement of fact, fairly

presented FirstEnergy’s results of operations, were the product of effective internal controls, and

16

 
Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 17 of 65 PAGEID #: 17

were free from fraud.

62. On February 19, 2019, FirstEnergy filed with the SEC its annual report on
Form 10-K for the fiscal year ended December 31, 2018 (the “2018 10-K”), which was signed by
defendants Addison, Anderson, Demetriou, Johnson, Jones, Misheff, Mitchell, O’Neill, Pappas,
Pianalto, Reyes, Turner, Thornton and Strah. The 2018 10-K stated that FirstEnergy “and its
subsidiaries follow GAAP and comply with the related regulations, orders, policies and practices
prescribed by the SEC, FERC, and, as applicable, the NRC, the PUCO, the PPUC, the MDPSC,
the NYPSC, the WVPSC, the VSCC and the NJBPU.” Defendants Jones and Strah also filed
signed certifications with the SEC stating that the 2018 10-K did not contain any false or
misleading statement of fact, fairly presented FirstEnergy’s results of operations, was the product

of effective internal controls, and was free from fraud.

63. On February 20, 2019, FirstEnergy held an earnings call with analysts and
investors to discuss its fiscal 2018 financial results led by defendants Jones and Strah. In
response to an analyst’s question about whether there was “anything at all” that FirstEnergy was
working on with respect to energy utility legislation in Ohio, defendant Jones responded:

Not in any specific form, Julien. Obviously, if our new leaders of the states —
we have a new governor, a new speaker of the house, we’re going to have a
new Chairman of the Public Utilities Commission. If they determine that they
think the time is right to really put energy policy for the state back on the table
in some fashion, legislatively, then we would expect to engage and provide our
input. But it’s too early in the process for me to talk about what that might
mean.

64. On April 23, 2019, July 23, 2019 and November 4, 2019, FirstEnergy filed
with the SEC its quarterly reports on Form 10-Q for the quarters ending March 31, 2019, June
30, 2019 and September 30, 2019. These documents claimed that FirstEnergy “and its

subsidiaries follow GAAP and comply with the related regulations, orders, policies and practices

17

 
 

 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 18 of 65 PAGEID #: 18

prescribed by the SEC, FERC, and, as applicable, the NRC, the PUCO, the PPUC, the MDPSC,
the NYPSC, the WVPSC, the VSCC and the NJBPU.” Defendants Jones and Strah also filed
signed certifications with the SEC stating that the quarterly reports did not contain any false or
misleading statement of fact, fairly presented FirstEnergy’s results of operations, were the
product of effective internal controls, and were free from fraud.

65. On February 10, 2020, FirstEnergy filed with the SEC its annual report on
Form 10-K for the fiscal year ended December 31, 2019 (the “2019 10-K”), which was signed by
defendants Jones, Strah, Anderson, Demetriou, Johnson, Misheff, Mitchell, O’Neill, Pappas,
Pianalto, Reyes and Turner. The 2019 10-K stated that FirstEnergy “and its subsidiaries follow
GAAP and comply with the related regulations, orders, policies and practices prescribed by the
SEC, FERC, and, as applicable, the NRC, the PUCO, the PPUC, the MDPSC, the NYPSC, the
WVPSC, the VSCC and the NJBPU.” Defendants Jones and Strah also filed signed
certifications with the SEC stating that the 2019 10-K did not contain any false or misleading
statement of fact, fairly presented FirstEnergy’s results of operations, was the product of
effective internal controls, and was free from fraud.

66. On April 23, 2020, FirstEnergy filed with the SEC its quarterly report on Form
10-Q for the quarter ending March 31, 2020. The quarterly report claimed that FirstEnergy “and
its subsidiaries follow GAAP and comply with the related regulations, orders, policies and
practices prescribed by the SEC, FERC, and, as applicable, the NRC, the PUCO, the PPUC, the
MDPSC, the NYPSC, the WVPSC, the VSCC and the NJBPU.” Defendants Jones and Strah also
filed signed certifications with the SEC stating that the quarterly report did not contain any false
or misleading statement of fact, fairly presented FirstEnergy’s results of operations, was the

product of effective internal controls, and was free from fraud.

18

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 19 of 65 PAGEID #: 19

67. The statements above referenced in the Company’s quarterly and annual filings
were materially false and/or misleading when made because they failed to disclose the following
adverse facts pertaining to the Company’s business, operations and financial condition, which
were known to or recklessly disregarded by the Individual Defendants:

a. that FirstEnergy and its representatives and affiliates had orchestrated a $60 million
campaign to corrupt the political process in order to secure the passage of legislation
favoring the Company and its affiliates;

b. that FirstEnergy and its representatives and affiliates had secretly funneled tens of
millions of dollars to bribe Ohio politicians in order to secure votes in favor of HB 6,

a $1.3 billion ratepayer bailout for FirstEnergy’s unprofitable nuclear facilities,

c. that FirstEnergy and its representatives and affiliates had conducted a massive,
misleading advertising campaign in support of HB 6 and in opposition to a ballot
initiative to repeal HB 6 by passing millions of dollars through an intricate web of
dark money entities and front companies in order to conceal the Company’s
involvement;

d. that FirstEnergy and its representatives and affiliates had subverted a citizens’ ballot
initiative to repeal HB 6 by, among other unscrupulous tactics, hiring signature
gathering firms to conflict them out of working with the ballot initiative and bribing
ballot initiative insiders and signature collectors;

e. that, as a result of (a)-(d) above, the statements made during the Relevant Period
regarding FirstEnergy’s regulatory and legislative efforts were materially false and
misleading; and

f. that, as a result of (a)-(e) above, FirstEnergy was subject to an extreme, undisclosed

19

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 20 of 65 PAGEID #: 20

risk of reputational, legal, and financial harm.

68. In addition, Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)Gi)
(“Item 303”) required the Company’s quarterly and annual financial reports issued during the
Relevant Period to “[dJescribe any known trends or uncertainties that have had or that the
registrant reasonably expects will have a material favorable or unfavorable impact on net sales or
revenues or income from continuing operations.” The Individual Defendants’ failure to disclose
FirstEnergy’s involvement in the massive bribery and corruption scheme detailed herein violated
Item 303 because these activities represented known trends and uncertainties that were likely to

have a material unfavorable impact on the Company’s business and financial results.

THE TRUTH IS REVEALED

69. On July 21, 2020, the U.S. Attorney’s Office for the Southern District of Ohio

issued a press release stating in part:

Ohio House Speaker, former chair of Ohio Republican Party, 3 other
individuals & 501(c)(4) entity charged in federal public corruption
racketeering conspiracy involving $60 million

... The Ohio Speaker of the House was arrested this morning and charged in a
federal racketeering conspiracy involving approximately $60 million paid to a
501(c)(4) entity to pass and uphold a billion-dollar nuclear plant bailout.

It is alleged that Larry Householder, 61, of Glenford, Ohio, and the enterprise
conspired to violate the racketeering statute through honest services wire fraud,
receipt of millions of dollars in bribes and money laundering.

Four other individuals were also arrested and charged. They include:

e Mathew Borges, 48, of Bexley, a lobbyist who previously served as chair of
the Ohio Republican Party;

e Jeffrey Longstreth, 44, of Columbus, Householder’s longtime campaign
and political strategist;

e Neil Clark, 67, of Columbus, a lobbyist who owns and operates Grant
Street Consultants and previously served as budget director for the Ohio

20

 
Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 21 of 65 PAGEID #: 21

Republican Caucus; and

e Juan Cespedes, 40, of Columbus, a multi-client lobbyist.

Generation Now, a corporate entity registered as a 501(c)(4) social welfare
organization, was also charged.

The five individual defendants had initial appearances via video conference at 1pm
today, at which time the case was unsealed.

According to the 80-page criminal complaint unsealed today, from March 2017
to March 2020, the enterprise received millions of dollars in exchange for
Householder’s and the enterprise’s help in passing House Bill 6, a billion-dollar
bailout that saved two failing, Ohio nuclear power plants from closing.

The defendants then also allegedly worked to corruptly ensure that HB 6 went into
effect by defeating a ballot initiative to overturn the legislation. The Enterprise
received approximately $60 million into Generation Now from an energy
company and its affiliates during the relevantperiod.

As alleged, in February 2017, Longstreth incorporated Generation Now as a
501(c)(4) social welfare entity purporting to promote energy independence and
economic development; however, the entity was secretly controlled by
Householder. As Clark stated in a recorded conversation, “Generation Now is
the Speaker’s (c)(4).” Pursuant to federal law, the names andaddresses of
contributors to 501(c)(4)s are not made available for public inspection.

In March 2017, Householder began receiving quarterly $250,000 payments
from the related-energy companies into the bank account of Generation Now.
The defendants allegedly spent millions of the company’s dollars to support
Householder’s political bid to become Speaker, to support House candidates
they believed would back Householder, and for their own personal benefit.
When asked how much money was in Generation Now, Clark said, “it’s
unlimited.”

The affidavit filed in support of the criminal complaint also alleges:

e In 2018, the enterprise spent energy company-to-Generation Now money on
approximately 21 different state candidates — 15 (including Householder) in
the primary, and six additional candidates in the general election. The
Enterprise spent more than one million in fall 2018 alone to flood the airways
with negative ads against enterprise opponents. Most of these candidates
won the 2018 general election. All who won voted for Householder as
Speaker.

21

 

 

 
Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 22 of 65 PAGEID #: 22

e Money passed from the energy company through Generation Now was used
to pay for Householder campaign staff, which would otherwise have been
paid by Householder’s candidate committee, Friends of Larry Householder.

e Householder received more than $400,000 in personal benefits as a result of
the payments into Generation Now, including funds to settle a personal
lawsuit, to pay for costs associated with his residence in Florida, and to pay
off thousands of dollars of credit card debt.

e The enterprise paid $15,000 to an individual to provide insider information
about the ballot initiative and offered to pay signature collectors for the
ballot initiative $2,500 cash and plane fare to stop gathering signatures.

The racketeering conspiracy as charged in this case is punishable by up to 20
years in prison.

“It takes courage for citizens to assist law enforcement in the ways detailed in the
affidavit,” U.S. Attorney David M. DeVillers said. “We are grateful to those
who felt a moral duty to work together with agents in bringing to light this
alleged, significant public corruption.”

“All forms of public corruption are unacceptable,” stated FBI Cincinnati
Special Agent in Charge Chris Hoffman. “When the corruption is alleged to
reach some of the highest levels of our state government, the citizens of Ohio
should be shocked and appalled.”

70. An 81-page criminal complaint and affidavit was filed that same day in the
Criminal Action. Documents filed in the Criminal Action detail a brazen scheme by FirstEnergy
to corrupt the political process and undermine democratic institutions in the State of Ohio in
order to secure passage of HB 6. Detailed transcripts of phone calls, recorded conversations, text
messages, bank records and contemporaneous documentary evidence support the allegations

contained in the Criminal Action’s complaint.

71. In reaction to the news the Company stated, “[t]his afternoon, FirstEnergy

:
'
:
:
:
:

received subpoenas in connection with the investigation surrounding Ohio House Bill 6. We are
reviewing the details of the investigation and we intend to fully cooperate.”

72. It is impossible that the Board had no knowledge regarding the bribery scheme
22

 

 

 

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 23 of 65 PAGEID #: 23

alleged herein. The Individual Defendants’ knowledge and/or reckless disregard for the
Company’s improper conduct is demonstrated by the stunning breadth and magnitude of the
alleged activities, which involved the largest money-laundering and bribery scheme in Ohio
history. Tens of millions of dollars were transferred from FirstEnergy bank accounts through
various dark money accounts in order to secure, one of the Company’s top legislative
priorities. In fact, the bailouts made up about 50% of Energy Harbor’s, a subsidiary of
FirstEnergy, free cash flow, according to analysts at the financial research firm, CreditSights.

73. On July 22, 2020, Cleveland.com published an article entitled, “FirstEnergy
was relentless in quest to have Ohio legislature bail out the utility’s nuclear plants,” which
provided the following additional details regarding the Company’s illicit activities:

FirstEnergy Corp. tried and failed more than once to convince state lawmakers
to subsidize the company’s two Ohio nuclear power plants, but was unable to
achieve its goal until Larry Householder became speaker of the Ohio House of
Representatives in 2019.

As speaker, Householder wasted little time pushing through House Bill 6,
legislation that included the $1 billion nuclear plant bailout at the center of
racketeering charges leveled against Householder and four others on Tuesday.

Householder is accused of heading up a criminal enterprise dating back to early
2017 that took in $60 million from FirstEnergy to put Householder and his
supporters in power and to ram the bailout legislation through the General
Assembly.

House Bill 6 was imminently important to FirstEnergy. It culminated years of
work by the struggling FirstEnergy-based utility to get out from under crushing
debt. But with the federal charges Tuesday surrounding the lobbying effort
behind the bailout, some organizations are already calling for its repeal.

“Ohio House Bill 6 was an ugly corporate bailout from the beginning, and it
hasn’t gotten any prettier,” the conservative Buckeye Institute, a Columbus-
based think tank, stated on Tuesday. “The Buckeye Institute calls upon
policymakers to rectify the previous error and take decisive action to move the
state forward and away from subsidizing crony companies while sticking
ordinary Ohioans with higher energy bills.”

23

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 24 of 65 PAGEID #: 24

Early calls for help

FirstEnergy let it be known as far back as 2016 that it wanted relief for Perry
nuclear plant in Lake County and Davis-Besse nuclear plant east of Toledo.

During an annual energy conference in early 2017, Rep. Bill Seitz, a Cincinnati
Republican, revealed that First Energy was in “substantial financial trouble.”
First Energy proposed something called “zero emission credits,” which would
allow the utility to charge extra on electric bills because it was generating
carbon-free nuclear power.

The credits would allow FirstEnergy to collect $300 million a year in
perpetuity.

Bills that would have created the Zero-Emissions Nuclear Resource (ZENR)
Program were introduced in the House and Senate in April 2017 and they drew
plenty of testimony.

The bill “would enable Ohio to take control of a critical component of its
energy future by ensuring our nuclear plants are compensated for the many
benefits they provide,” then First Energy CEO Charles Jones said in a statement
to the House Public Utilities Committee.

A legislative failure

Testifying before the same committee, Ned Hill, a professor in the John Glenn
College of Public Affairs at Ohio State University, referred to FirstEnergy
financial engineering as “fanciful.”

“The Committee members have heard that energy markets are complex. And
the Committee has been presented with a complex, Rube Goldberg- like
financial instrument,” Hill testified. “My advice to you: Protect your
constituents’ wallets whenever an issue is advertised as being complex, and the
person offering testimony does not try to provide clarity and simplicity.”

The House bill and the companion Senate bill never made it out of the
committee. Changes were made and a new bill was introduced in the House in

October of 2017, but it too languished in committee.

The Ohio Consumers’ Counsel and the Ohio Manufacturers’ Association were
among those who opposed idea as did then-House Speaker Cliff Rosenberger.

A new plan of attack

24

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 25 of 65 PAGEID #: 25

FirstEnergy wasn’t about to give up. In March of 2018, First Energy announced
plans to get out of the nuclear power business within three years by closing
Davis-Besse in 2020, and the Perry and Beaver Valley plant near Pittsburgh in
2021.

Shortly after the announcement, FirstEnergy Solutions Corp, which was the
nuclear division of First Energy, filed for bankruptcy protection. It now
operates under the name Energy Harbor.

The company set about lobbying the state legislature for the nuclear subsidies it
had failed to obtain. That strategy, according to the federal prosecutors,
included funneling millions of dollars to an organization, Generation Now,
controlled by Householder.

Householder used some of that money to position himself to become the next
speaker. After Rosenberger resigned in April amid a scandal of his own, Rep.
Ryan Smith, another bailout opponent, assumed the speaker’s job. But
Householder courted a number of Democrats and built a coalition to win the
power struggle.

Approving the bailout

The push for House Bill 6 took off in earnest. After the bill was introduced,
First Energy stepped up payments to Generation Now, which paid for mailings
and media advertisements to pressure lawmakers into supporting the bill.

The utility financed Ohio Clean Energy Jobs Alliance, which included mayors,
school officials, labor unions an economic development officials, to promote
the idea of saving the nuclear plants and the jobs they provided.

What was missing was any concrete explanation from FirstEnergy of why it
needed the bailout. The company never provided specifics about the plant’s
profitability, but it didn’t matter.

In July 2019, only six months into Householder’s term as speaker, HB 6 passed
51-38 and cleared the Ohio Senate. Gov. Mike DeWine did not hesitate to sign
it into law.

Tapping customers for cash

The bill was a huge boost to FirstEnergy as it required every residential
electricity customer in Ohio to pay a monthly surcharge of 85 cents and for
large industrial plants to pay an additional $2,400 a month, starting in 2021 and
extending through 2027.

It also called for an additional monthly fee to subsidize coal plants in Ohio and
25

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 26 of 65 PAGEID #: 26

Indiana, while eliminating state-imposed mandates on energy efficiency and
renewable energy. Trish Demeter, chief of staff at the Ohio Environmental
Council Fund, believes merging the three — the nuclear bailout, the coal
subsidies and the rolled-back mandates — helped secure the bill’s passage.

For example, it gave the ideologically minded legislator opposed to mandates a
reason to vote for it, Demeter said.

With the three issues aligned and the strong-armed tactics employed by
Householder and his crew, “it’s not surprising that it got through with all of this
money and interest fueling that pressure to get it done,” Demeter said.

A failed referendum

It was a crushing blow to consumer watchdogs and to renewable energy
advocates who quickly mounted a drive to overturn the law by referendum only
to be met by fierce opposition.

The same forces that conspired to get the bill enacted, moved against the
opposition.

TV and radio ads alleged that signing the petition to overturn HB 6 “equated
with ceding control of Ohio energy to China,” according to federal prosecutors.
Workers attempting to get signatures were accosted while doing their job.

The petition drive failed to gain the required number of signatures to be placed
on the ballot.

A boost for investors

As a final kick in the teeth to the opposition, critics allege proceeds from the
increased rates didn’t go to bailout the plants but to bolster the share price of
the investors who acquired the nuclear plants.

FirstEnergy Solutions, which owned the two Northern Ohio nuclear plants,
emerged from bankruptcy in February as Energy Harbor Corp.

Then in May, the board of Energy Harbor agreed to buy back $300 million in
stock — on top of the $500 million it had previously approved, thus driving up
its share price and allowing investors to cash out their shares — immediately
fueling suspicions that enriching shareholders had been the reason for HB 6 all
along.

Ned Hill, the Ohio State professor who opposed the bailout, wasn’t surprised.

26

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 27 of 65 PAGEID #: 27

“This was an act of socialism, where you socialize the risk and privatize the
benefits,” Hill said. “So it’s no big surprise they’re now going to make sure

their investors get a return from their investment in the political process. They

won, so they get their cash.”
74. The price of FirstEnergy stock plummeted on this news, falling to a low of

just $22.85 per share on July 22, 2020, approximately 45% below the stock’s closing price days

prior, on abnormally high trading volume.

THE FALSE AND MISLEADING PROXY STATEMENTS
The 2017 Proxy

75. On March 31, 2017, defendants Addison, Anderson, Cottle, Demetriou,
Johnson, Jones, Misheff, Mitchell, O’Neill, Pappas, Pianalto, Reyes, Smart, and Thornton,
reviewed, approved, and caused the Company to file a Proxy Statement (the “2017 Proxy” or
“2017 Annual Proxy”).

76. In the 2017 Annual Proxy, the Board sought shareholder approval for, inter
alia, (1) the re-election of the Directors; and (2) to approve the Company’s executive
compensation.

77. With respect to Risk Management, the 2017 Proxy stated:

Board’s Role in Risk Oversight

Your Company faces a variety of risks and recognizes that the effective
management of those risks contributes to the overall success of your Company.
Your Company has implemented a process to identify, prioritize, report,
monitor, manage, and mitigate its significant risks. A Risk Policy Committee,
consisting of the Chief Risk Officer and senior executive officers, provides
oversight and monitoring to ensure that appropriate risk policies are established
and carried out and processes are executed in accordance with selected limits
and approval levels. Other management committees exist to address topical risk
issues. Timely reports on significant risk issues are provided as appropriate to
employees, management, senior executive officers, respective Board

27

 
 

 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 28 of 65 PAGEID #: 28

committees, and the full Board. The Chief Risk Officer also prepares
enterprise-wide risk management reports that are presented to the Audit
Committee, the Finance Committee and your Board.

78. With respect to the role of the Directors on the Company’s Audit Committee
with respect to Risk Management, the 2017 Proxy stated:

Your Board administers its risk oversight function through the full Board, as
well as through the various Board committees. Specifically, the full Board
considers applicable risks of your Company at each meeting in connection with
its consideration of significant business and financial developments of your
Company. Also, the Audit Committee Charter requires the Audit Committee to
oversee, assess, discuss, and generally review your Company’s policies with
respect to the assessment and management of risks, including risks related to
the financial statements and financial reporting process of the Company, credit
risk, liquidity and commodity market risks, and risks related to cybersecurity.
The Audit Committee also reviews and discusses with management the steps
taken to monitor, control, and mitigate such exposures. Through this oversight
process, your Board obtains an understanding of significant risk issues on a
timely basis, including the risks inherent in your Company’s strategy. In
addition, while your Company’s Chief Risk Officer administratively reports to
the Chief Financial Officer (later referred to as your CFO), he also has full
access to the Audit Committee and Finance Committee and is scheduled to
attend each of their committee meetings.

79. The 2017 Proxy also stated the following:
Codes of Business Conduct
Your Company’s Code of Business Conduct applies to all employees, including
the CEO, CFO, and Chief Accounting Officer. In addition, your Board has a
separate Director Code of Ethics and Business Conduct.

80. The above statements conveyed that the Board (a) maintained sufficient
compliance, risk controls, review, and reporting programs to identify and address flaws in
FirstEnergy’s regulatory compliance; and (b) was unaware of existing material risks that could
affect the Company.

81. The 2017 Proxy omitted any disclosures regarding the massive bribery scheme

the Company was engaged in. The Board, at the time they approved the 2017 Proxy, had

28

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 29 of 65 PAGEID #: 29

knowledge of the Company’s unlawful bribery scheme, which put the Company at material risk,
and wrongfully failed to disclose this information to shareholders.

82. The 2017 Proxy harmed FirstEnergy by interfering with its shareholders’ right
to cast a fully informed vote regarding critical governance issues affecting FirstEnergy. As a
result of the false or misleading statements in the 2018 Proxy, FirstEnergy stockholders voted to
re-elect defendants Anderson, Addison, Cottle, Demetriou, Johnson, Jones, Misheff, Mitchell,
O’Neil, Pappas, Reyes, Thornton, and Smart to the Board.

83. The 2017 Proxy also urged stockholders to approve an advisory resolution
regarding compensation paid to named executives. In support of the requested approval, in
addition to the statements quoted above, the 2017 Proxy said:

The primary objectives of your Company’s executive compensation program

are to attract, motivate, retain, and reward the talented executives who we

believe can provide the performance and leadership we need to achieve success

in the highly complex energy industry. Our executive compensation program is

centered on a pay-for-performance philosophy and is aligned with the long-

term interests of our shareholders. In 2016, compensation adjustments were

provided to some of our NEOs, positioning the total annual compensation

opportunities provided to our NEOs, in the aggregate, at 4 percent above the

average of the revenue-regressed 50th percentile of our peer group of utility and

general industry companies.

84. Those statements in the 2017 Annual Proxy conveyed the impression that
FirstEnergy’s compensation system encouraged proper performance-based compensation and
advanced long-term stockholder value. In reality, FirstEnergy’s compensation system
encouraged improper behavior. Defendants Anderson, Addison, Cottle, Demetriou, Johnson,
Jones, Misheff, Mitchell, O’Neil, Pappas, Reyes, Thornton, and Smart knew that executives had

allowed the Company to partake in the bribery scheme, while exposing the Company to

significant and material risks and liability through their conduct.

29

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 30 of 65 PAGEID #: 30

85. These assurances in the 2017 Proxy that the Company had adequate systems of
oversight regarding risks to the Company were utterly false and misleading, because they
omitted to state that the Company was partaking in the bribery scheme, exposing the Company to
significant and material risks and liability through such conduct. While the Board suggested to
investors it would update its website to inform investors of such material information, during the
Relevant Period, no such disclosures were made.

86. As a result of the false and misleading statements in the 2018 Proxy,
FirstEnergy’s stockholders voted to approve the proposals in the 2018 Proxy on May 15, 2018.
Had the FirstEnergy shareholders been fully informed about the true operations at FirstEnergy,
including the massive and pervasive bribery scheme, they would not have voted to re-elect the
directors and would not have voted to approve the Company’s executive compensation program
on an advisory basis.

87. Furthermore, the 2017 Proxy included a shareholder proposal requiring an annual
report disclosing the lobbying policies and payments (the “2017 Lobbying Proposal’’).
Propounded by The Nathan Cummings Foundation, the 2017 Lobbying Proposal noted that “full
disclosure of our company’s direct and indirect lobbying activities and expenditures is required
to assess whether FirstEnergy’s lobbying is consistent with its expressed goals and in the best
interests of shareholders.” The Nathan Cummings Foundation further noted that the Company
did not choose to disclose its lobbying payouts, whereas the Company disclosed its federal
lobbying payouts exceeded $4 million in 2014 and 2015. The silence on state lobbying posed a
“reputational risk.” In a prescient note, the Nathan Cummings Foundation remarked that “absent
a system of accountability, company assets could be used for objectives contrary to FirstEnergy’s

long-term interests.” As a result, the 2017 Lobbying Proposal asked that the Company prepare

30

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 31 of 65 PAGEID #: 31

annual reports disclosing:
1. Company policy and procedures governing lobbying, both direct and
indirect, and grassroots lobbying communications.
2. Payments by FirstEnergy used for (a) direct or indirect lobbying or (6)
grassroots lobbying communications, in each case including the amount of the

payment and the recipient.

3, FirstEnergy’s membership in and payments to any tax- exempt
organization that writes and endorses model legislation.

4, A description of the decision-making process and oversight by
management and the Board for making payments described in sections 2 and 3
above.

88. The report was to be presented to the Audit Committee or other relevant oversight
committee and posted on FirstEnergy’s website.

89. Defendants Anderson, Addison, Cottle, Demetriou, Johnson, Jones, Misheff,
Mitchell, O’Neil, Pappas, Reyes, Thornton, and Smart reacted by using a shareholder vote. They
recommended that shareholders vote against the 2017 Lobbying Proposal, and instead rely on the
existing disclosure framework, under which many state lobbying efforts could remain

undisclosed to the public. That lack of disclosure helped conceal the amounts FirstEnergy was
paying and would continue to pay Householder.

The 2018 Proxy

90. On March 30, 2018, Defendants Addison, Anderson, Demetriou, Johnson,
Jones, Misheff, Mitchell, ONeill, Pappas, Pianalto, Reyes, and Thornton, reviewed, approved,
and caused the Company to file a Proxy Statement (the “2018 Proxy” or “2018 Annual Proxy”).

91. The 2018 Proxy was signed by Yeboah-Amankwah, FirstEnergy Vice
President, Corporate Secretary, & Chief Ethics Officer.

31

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 32 of 65 PAGEID #: 32

92. In the 2018 Annual Proxy, the Board sought shareholder approval for, inter
alia, (1) the re-election of the Directors; and (2) to approve the Company’s executive
compensation.

93. With respect to Risk Management, the 2018 Proxy stated:

Board’s Role in Risk Oversight

Your Company faces a variety of risks and recognizes that the effective
management of those risks contributes to the overall success of your Company.
Your Company has implemented a process to identify, prioritize, report,
monitor, manage, and mitigate its significant risks. A Risk Policy Committee,
consisting of the Chief Risk Officer and senior executive officers, provides
oversight and monitoring to ensure that appropriate risk policies are established
and carried out and processes are executed in accordance with selected limits
and approval levels. Other management committees exist to address topical risk
issues. Timely reports on significant risk issues are provided as appropriate to
employees, management, senior executive officers, respective Board
committees, and the full Board. The Chief Risk Officer also prepares
enterprise-wide risk management reports that are presented to the Audit
Committee, the Finance Committee and your Board.

94. With respect to the role of the Directors on the Company’s Audit Committee
with respect to Risk Management, the 2018 Proxy stated:

Your Board administers its risk oversight function through the full Board, as
well as through the various Board committees. Specifically, the full Board
considers risks applicable to your Company at each meeting in connection with
its consideration of significant business and financial developments of your
Company. Also, the Audit Committee Charter requires the Audit Committee to
oversee, assess, discuss, and generally review your Company’s policies with
respect to the assessment and management of risks, including risks related to
the financial statements and financial reporting process of the Company, credit
risk, liquidity and commodity market risks, and risks related to cybersecurity.
The Audit Committee also reviews and discusses with management the steps
taken to monitor, control, and mitigate such exposures. Through this oversight
process, your Board obtains an understanding of significant risk issues on a
timely basis, including the risks inherent in your Company’s strategy. In
addition, while your Company’s Chief Risk Officer administratively reports to
your Chief Financial Officer (your “CFO”), he also has full access to the Audit
Committee and Finance Committee and is scheduled to attend each of their
committee meetings.

32

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 33 of 65 PAGEID #: 33

95. The 2018 Proxy also stated the following:
Codes of Business Conduct
Your Company’s Code of Business Conduct applies to all employees, including
the CEO, CFO, and Chief Accounting Officer. In addition, your Board has a
separate Director Code of Ethics and Business Conduct.

96. The above statements conveyed that the Board (a) maintained sufficient
compliance, risk controls, review, and reporting programs to identify and address flaws in
FirstEnergy’s regulatory compliance; and (b) was unaware of existing material risks that could
affect the Company.

97. The 2018 Proxy omitted any disclosures regarding the massive bribery scheme
the Company was engaged in. The Board, at the time they approved the 2018 Proxy, had
knowledge of the Company’s unlawful bribery scheme, which put the Company at material risk,
and wrongfully failed to disclose this information to shareholders.

98. The 2018 Proxy harmed FirstEnergy by interfering with its shareholders’ right
to cast a fully informed vote regarding critical governance issues affecting FirstEnergy. AS a
result of the false or misleading statements in the 2018 Proxy, FirstEnergy stockholders voted to
re-elect Defendants Addison, Anderson, Demetriou, Johnson, Jones, Misheff, Mitchell, O’Neil,
Pappas, Pianalto, Reyes, and Thornton to the Board.

99. The 2018 Proxy also urged stockholders to approve an advisory resolution
regarding compensation paid to named executives. In support of the requested approval, in
addition to the statements quoted above, the 2018 Proxy said:

The primary objectives of your Company’s executive compensation program
are to attract, motivate, retain, and reward the talented executives, including the
NEOs, who we believe can provide the performance and leadership to achieve

success in the highly complex energy industry. Our executive compensation
program is centered on a pay-for-performance philosophy.

33
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 34 of 65 PAGEID #: 34

100.

Those statements in the 2018 Annual Proxy conveyed the impression that

FirstEnergy’s compensation system encouraged proper performance-based compensation and

advanced long-term stockholder value. In reality, FirstEnergy’s compensation system

encouraged improper behavior. Defendants Anderson, Addison, Demetriou, Johnson, Jones,

Misheff, Mitchell, O’Neil, Pappas, Pianalto, Reyes, and Thorton knew that executives had

allowed the Company to partake in the bribery scheme, while exposing the Company to

significant and material risks and liability through their conduct.

101.

Lastly, and importantly, the 2018 Proxy stated that the Board had adequate

oversight function over FirstEnergy’s lobbying activities:

 

Outreach and Engagement Program Shareholder Feedback

Based on the results of our Outreach and Engagement efforts, your Board has
taken the following steps:

oR

Enhanced Board Oversight of Lobbying Activities and Related Disclosures:
Although it did not pass, in response to the vote received on the 2017 lobbying
activities shareholder proposal, we elicited shareholder feedback on the
Company’s current practices and disclosures concerning our lobbying activities.
Most of those engaged shareholders indicated little or no concern with our
current disclosures; however, some investors suggested that we include more
specific information about the Corporate Governance Committee’s oversight
role of our lobbying activities. Accordingly, in 2017, your Board further
strengthened its oversight of your Company’s lobbying activities and amended
the Corporate Governance Committee’s Charter to clarify this responsibility.
The Corporate Governance Committee maintains an informed status with
respect to the Company’s practices relating to corporate political participation,
and dues and/or contributions to industry groups and trade associations. We
also regularly evaluate our related disclosures and anticipate updating these
disclosures on our website.

102.

These assurances in the 2018 Proxy that the Company had adequate systems of

oversight regarding political lobbying and disclosures of its practices regarding such activity

34
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 35 of 65 PAGEID #: 35

were utterly false and misleading, because they omitted to state that the Company was partaking
in the bribery scheme, to strengthen the outcomes of its political lobbying, while exposing the
Company to significant and material risks and liability through such conduct. While the Board
suggested to investors it would update its website to inform investors of such material
information, during the Relevant Period, no such disclosures were made.

103. As a result of the false and misleading statements in the 2018 Proxy,
FirstEnergy’s stockholders voted to approve the proposals in the 2018 Proxy on May 15, 2018.
Had the FirstEnergy shareholders been fully informed about the true operations at FirstEnergy,
including the massive and pervasive bribery scheme, they would not have voted to re-elect the
directors and would not have voted to approve the Company’s executive compensation program
on an advisory basis.

The 2019 Proxy

104, On April 1, 2019, defendants Anderson, Demetriou, Johnson, Jones, Misheff,
Mitchell, O’Neil, Pappas, Pianalto, Reyes, and Turner reviewed, approved, and caused the
Company to file a Proxy Statement (the “2019 Proxy” or “2019 Annual Proxy”).

105. The 2019 Proxy was signed by Yeboah-Amankwah, FirstEnergy Vice
President, Deputy General Counsel, Corporate Secretary, & Chief Ethics Officer.

106. In the 2019 Proxy, the Board sought shareholder approval for, inter alia, (1) the

re-election of the Directors; and (2) to approve the Company’s executive compensation.

107. With respect to Risk Management, the 2019 Proxy stated:
Board Oversight

Risk Management
Your Company faces a variety of risks and recognizes that the
effective management of those risks contributes to the overall

35

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 36 of 65 PAGEID #: 36

success of your Company. Your Company has implemented a
process to identify, prioritize, report, monitor, manage, and mitigate
its significant risks. A management Risk Policy Committee,
consisting of the Chief Risk Officer and senior executive officers,
provides oversight and monitoring to ensure that appropriate risk
policies are established and carried out and processes are executed
in accordance with selected limits and approval levels. Other
management committees exist to address topical risk issues. Timely
reports on significant risk issues are provided as appropriate to
employees, management, senior executive officers, respective
Board committees, and the full Board. The Chief Risk Officer also
prepares enterprise-wide risk management reports that are
presented to the Audit Committee, the Finance Committee and your
Board.

108. With respect to the role of the Directors on the Company’s Audit Committee
with respect to Risk Management, the 2019 Proxy stated:

Your Board administers its risk oversight function through the full
Board, as well as through the various Board committees.
Specifically, your Board considers risks applicable to your
Company at each meeting in connection with its consideration of
significant business and financial developments of your Company.
Also, the Audit Committee Charter requires the Audit Committee
to oversee, assess, discuss, and generally review your Company’s
policies with respect to the assessment and management of risks,
including risks related to the financial statements and financial
reporting process of the Company, credit risk, liquidity and
commodity market risks, and risks related to cybersecurity. The
Audit Committee also reviews and discusses with management the
steps taken to monitor, control, and mitigate such exposures.
Through this oversight process, your Board obtains an
understanding of significant risk issues on a timely basis, including
the risks inherent in your Company’s strategy. In addition, while
your Company’s Chief Risk Officer administratively reports to
your Chief Financial Officer (your “CFO”), he also has full access
to the Audit Committee and Finance Committee and is scheduled to
attend each of their committee meetings.

The 2019 Proxy also stated the following:

Codes of Business Conduct
Your Company’s Code of Business Conduct applies to all
employees, including the CEO, CFO, and Chief Accounting

36

 
Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 37 of 65 PAGEID #: 37

Officer. In addition, your Board has a separate Director Code of
Ethics and Business Conduct.

109. The above statements conveyed that the Board (a) maintained sufficient
compliance, risk controls, review, and reporting programs to identify and address flaws in
FirstEnergy’s regulatory compliance; and (b) was unaware of existing material risks that could

affect the Company.

110. The 2019 Proxy omitted any disclosures regarding the massive bribery scheme
the Company was engaged in. The Board at the time they approved the 2018 Proxy, had
knowledge of the Company’s unlawful bribery scheme, which put the Company at material risk,
and wrongfully failed to disclose this information to shareholders.

111. On May 21, 2019, FirstEnergy’s shareholders voted to approve each of the
proposals in the 2019 Proxy.

112. The 2019 Proxy harmed FirstEnergy by interfering with its shareholders’ right
to cast a fully informed vote regarding critical governance issues affecting FirstEnergy. As a
result of the false or misleading statements in the 2019 Proxy, FirstEnergy stockholders voted to
re-elect defendants Anderson, Demetriou, Johnson, Jones, Misheff, Mitchell, O’Neil, Pappas,
Pianalto, Reyes, and Turner to the Board.

113. The 2019 Proxy also urged stockholders to approve an advisory resolution
regarding compensation paid to named executives. In support of the requested approval, in
addition to the statements quoted above, the 2019 Proxy said:

The primary objectives of your Company’s executive compensation program
are to attract, motivate, retain, and reward the talented executives, including the
NEOs, who we believe can provide the performance and leadership to achieve

success in the highly complex energy industry. Our executive compensation
program is centered on a pay-for-performance philosophy.

37

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 38 of 65 PAGEID #: 38

114. Those statements in the 2019 Annual Proxy conveyed the impression that
FirstEnergy’s compensation system encouraged proper performance-based compensation and
advanced long-term stockholder value. In reality, FirstEnergy’s compensation system
encouraged and rewarded illegal behavior. Defendants Anderson, Demetriou, Johnson, Jones,
Misheff, Mitchell, O’Neil, Pappas, Pianalto, Reyes, and Turner knew that executives had
deliberately omitted and/or ignored the bribery scheme, when communicating with investors,
while exposing the Company to significant and material risks and liability through their conduct.

115. The 2019 Annual Proxy also stated that the Board had adequate oversight
processes for political contributions:

Public Policy and Engagement

We have a decision-making and oversight processes in place for political

contributions and expenditures. Our Corporate Political Activity Policy

available on our website describes the criteria for certain political contributions

and ballot initiative expenditures and the process for approving such

contributions and expenditures. Also, your Board’s Corporate Governance,

Sustainability and Corporate Responsibility Committee periodically reviews

this policy and related practices as well as dues and/or contributions to industry

groups and trade associations. Based on feedback from our shareholder

engagement and outreach, we recently expanded our website disclosure to

include reports on federal and state level lobbying, as well as, the lobbying

portion of certain trade association dues.

116. These assurances in the 2019 Proxy that the Company had adequate systems of
oversight regarding political contributions and disclosures of its practices regarding such activity
were utterly false and misleading, because they omitted to state that the Company was partaking
in the bribery scheme, to strengthen the outcomes of its political lobbying, while exposing the
Company to significant and material risks and liability through such conduct. While the Board

suggested to investors it would update its website to inform investors of such material

information, during the Relevant Period, no such disclosures were made.

38
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 39 of 65 PAGEID #: 39

117. As a result of the false and misleading statements in the 2019 Proxy,
FirstEnergy’s stockholders voted to approve the proposals in the 2019 Proxy. Had the
FirstEnergy shareholders been fully informed about the true operations at FirstEnergy, including
the massive and pervasive bribery scheme, they would not have voted to re-elect the directors

and would not have voted to approve the Company’s executive compensation program.

The 2020 Proxy

118. On April 1, 2020, defendants Anderson, Demetriou, Johnson, Jones, Misheff,
Mitchell, O’Neil, Pappas, Pianalto, Reyes, and Turner reviewed, approved, and caused the
Company to file a Proxy Statement (the “2020 Proxy” or “2020 Annual Proxy”).

119. The 2020 Proxy was signed by Yeboah-Amankwah, FirstEnergy Vice
President, Deputy General Counsel, Corporate Secretary, & Chief Ethics Officer.

120. In the 2020 Proxy, the Board sought shareholder approval for, inter alia: (1) the
re-election of the Directors; (2) to approve the Company’s executive compensation on an
advisory basis; and (3) FirstEnergy’s 2020 Incentive Compensation Plan (the “Plan”’).

121. With respect to Risk Management, the 2020 Proxy stated:

Board Oversight

Risk Management

The Company faces a variety of risks and recognizes that the effective
management of those risks contributes to the overall success of the Company.
The Company has implemented a process to identify, prioritize, report, monitor,
manage, and mitigate its significant risks. A management Risk Policy
Committee, consisting of the Vice President, Risk & Internal Audit (who serves
as our Chief Risk Officer) and senior executive officers, provides oversight and
monitoring to ensure that appropriate risk policies are established and carried
out and processes are executed in accordance with selected limits and approval
levels. Other management committees exist to address topical risk issues.
Timely reports on significant risk issues are provided as appropriate to
employees, management, senior executive officers, respective Board
committees, and the full Board. The Chief Risk Officer also prepares

39

 
Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 40 of 65 PAGEID #: 40

enterprise-wide risk management reports that are presented to the Audit
Committee, the Finance Committee and your Board.

122. With respect to the role of the Directors on the Company’s Audit Committee
with respect to Risk Management, the 2020 Proxy stated:

Your Board administers its risk oversight function through the full Board, as
well as through the various Board committees. Specifically, your Board
considers risks applicable to the Company at each meeting in connection with
its consideration of significant business and financial developments of the
Company. Also, the Audit Committee Charter requires the Audit Committee to
oversee, assess, discuss, and generally review the Company’s policies with
respect to the assessment and management of risks, including risks related to
the financial statements and financial reporting process of the Company, credit
risk, liquidity and commodity market risks, and risks related to cybersecurity.
The Audit Committee also reviews and discusses with management the steps
taken to monitor, control, and mitigate such exposures. Through this oversight
process, your Board obtains an understanding of significant risk issues on a
timely basis, including the risks inherent in the Company’s strategy. In
addition, while the Company’s Chief Risk Officer administratively reports to
your Chief Financial Officer (your “CFO”), he also has full access to the Audit
Committee and Finance Committee and is scheduled to attend each of their
committee meetings.

123. The 2020 Proxy also stated:
Codes of Business Conduct
The Company’s Code of Business Conduct applies to all Company personnel,
including the CEO, CFO and Chief Accounting Officer. In addition, your Board

has implemented a separate Board of Directors Code of Ethics and Business
Conduct.

124. The above statements conveyed that the Board (a) maintained sufficient
compliance, risk controls, review, and reporting programs to identify and address deficiencies in
FirstEnergy’s regulatory compliance; and (b) was unaware of existing material risks that could
affect the Company.

125. The 2020 Proxy also urged stockholders to approve an advisory resolution

regarding compensation paid to named executives. In support of the requested approval, in

40

 
Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 41 of 65 PAGEID #: 41

addition to the statements quoted above, the 2020 Proxy said:

The primary objectives of the Company’s executive compensation program are
to attract, motivate, retain, and reward the talented executives, including the
NEOs, who we believe can provide the performance and leadership to achieve
success in the highly complex energy industry. Our executive compensation
program is centered on a pay-for-performance philosophy.

126. The 2020 Annual Proxy also requested shareholders to vote to approve the
FirstEnergy’s Plan, stating:

The purpose of the Plan is to promote the success of your Company and its
subsidiaries by providing incentives to certain employees and directors that are
expected to help link their personal interests to the long-term financial success
of your Company and its subsidiaries and to help increase shareholder value.
By adopting the Plan, your Board believes your Company will continue to be
able to attract, motivate and retain the employees and directors whose
judgment, interest, efforts, and special skills will help enable your Company to
succeed.

3 KK

Your Company believes its future success depends in part on its ability to
attract, motivate, and retain high quality employees and directors and that the
ability to provide equity-based and incentive-based awards under the Plan is
critical to achieving this success. Your Company would be at a severe
competitive disadvantage if it could not use share-based awards to recruit and
compensate its employees and directors. The use of common stock as part of
your Company’s compensation program is also important because equity-based
awards are an essential component of its compensation program for certain
employees, as they help link compensation with long-term shareholder value
creation and reward participants based on service and/or performance.

127. The 2020 Annual Proxy also stated that the Board had adequate oversight
processes in place for political contributions:

Public Policy and Engagement

We have decision-making and oversight processes in place for political
contributions and expenditures. Our Corporate Political Activity Policy
available on our website describes the criteria for certain political contributions
and ballot initiative expenditures and the process for approving such
contributions and expenditures. Also, your Board’s Corporate Governance and
Corporate Responsibility Committee periodically reviews this policy and

4]

 

 
 

 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 42 of 65 PAGEID #: 42

related practices as well as dues and/or contributions to industry groups and
trade associations. Based on feedback from our shareholder engagement and
outreach, we expanded our website disclosure to include reports on federal and
state level lobbying, as well as, the lobbying portion of certain trade association
dues.

128. These assurances in the 2020 Proxy that the Company had adequate systems of
oversight regarding political contributions and disclosures of its practices regarding such activity
were utterly false and misleading, because they omitted to state that the Company was partaking
in the bribery scheme, to strengthen the outcomes of its political lobbying, while exposing the
Company to significant and material risks and liability through such conduct. While the Board

suggested to investors it would update its website to inform investors of such material

information, during the Relevant Period, no such disclosures were made.

129. On May 19, 2020, FirstEnergy’s shareholders voted to approve each of the
proposals in the 2020 Proxy.

130. The 2020 Proxy harmed FirstEnergy by interfering with its shareholders’ right
to cast a fully informed vote regarding critical governance issues affecting FirstEnergy. As a
result of the false or misleading statements in the 2020 Proxy, FirstEnergy stockholders voted to
re-elect defendants Anderson, Demetriou, Johnson, Jones, Misheff, Mitchell, O’Neil, Pappas,
Pianalto, Reyes, and Turner to the Board.

131. Those statements in the 2020 Annual Proxy conveyed the impression that
FirstEnergy’s compensation system encouraged proper performance-based compensation and
advanced long-term stockholder value. In reality, FirstEnergy’s compensation system
encouraged and rewarded illegal behavior. Defendants Anderson, Demetriou, Johnson, Jones,
Misheff, Mitchell, O’Neil, Pappas, Pianalto, Reyes, and Turner knew that executives had

breached their fiduciary duties to the Company by ignoring the bribery scheme while exposing

42

 

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 43 of 65 PAGEID #: 43

the Company to significant and material risks and liability through their conduct.

132. As a result of the false and misleading statements in the 2020 Proxy,
FirstEnergy’s stockholders voted to approve the proposals in the 2020 Proxy. Had the
FirstEnergy shareholders been fully informed about the true operations at FirstEnergy, including
the massive and pervasive bribery scheme, they would not have voted to re-elect the directors,
would not have voted to approve the Company’s executive compensation program, and would
not have voted for the Plan.

FIDUCIARY DUTIES

133. By reason of their positions as officers and directors of the Company, each of the
Individual Defendants owed and continues to owe FirstEnergy and its stockholders fiduciary
obligations of trust, loyalty, good faith, and due care and was/is required to use his/her utmost
ability to control and manage FirstEnergy in a fair, just, honest, and equitable manner. The
Individual Defendants were/are required to act in furtherance of the best interests of FirstEnergy
and its stockholders to benefit all stockholders equally and not in furtherance of their personal
interest or benefit.

134. Each Individual Defendant owes and continues to owe FirstEnergy, and its
stockholders, the fiduciary duty to exercise good faith and diligence in the administration of the
affairs of the Company and in the use and preservation of its property and assets.

135. The Individual Defendants, because of their positions of control and authority as
directors and/or officers of FirstEnergy, were able to, and did, directly and/or indirectly, exercise
control over the wrongful acts complained of herein. Because of their executive and/or
directorial positions with FirstEnergy, each of the Individual Defendants had knowledge of
material, nonpublic information regarding the Company. In addition, as officers and/or directors

43

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 44 of 65 PAGEID #: 44

of a publicly held company, the Individual Defendants had a duty to promptly disseminate
accurate and truthful information with regard to the Company’s business practices, operations,
financials, financial prospects, compliance policies, and internal controls so that the market price
of the Company’s stock would be based on truthful and accurate information.

136. To discharge their duties, the Individual Defendants were/are required to exercise
reasonable and prudent supervision over the management, policies, practices, and controls of the
financial affairs of the Company. The Individual Defendants were required to, among other
things:

a. ensure that the Company complied with its legal obligations and
requirements—including requirements involving the filing of accurate financial
and operational information with the SEC—and refrain from engaging in insider
trading and other deceptive conduct;

b. conduct the affairs of the Company in compliance with all
applicable laws, rules, and regulations to make it possible to provide the highest
quality performance of its business, avoid wasting the Company’s assets, and
maximize the value of the Company’s stock;

C. remain informed as to how FirstEnergy conducted its operations,
and, upon receipt of notice or information of imprudent or unsound conditions
or practices, make a reasonable inquiry in connection therewith, and take steps
to correct such conditions or practices and make such disclosures as necessary to
comply with applicable laws; and

d. truthfully and accurately guide investors and analysts as to the

business operations of the Company at any given time.

44

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 45 of 65 PAGEID #: 45

Duties Pursuant to the Company’s Code of Business Conduct and Ethics

137. The Individual Defendants, as officers and/or directors of FirstEnergy, were
bound by the Company’s Code of Business Conduct’ (the “Code of Conduct”) which required
the following:

GUIDING PRINCIPLES OF BUSINESS CONDUCT

It is the responsibility of every one of us to comply with all applicable laws,
rules and regulations and all provisions of this Code and related policies and
procedures. This Code is designed to encourage you to lead by example with
ethics and integrity and engage in open, honest, direct and ongoing dialogue.

RELATIONSHIPS WITH OTHERS

Fair Dealing - We have built a reputation as a trustworthy and ethical member
of our community and our industry. We are committed to maintaining the
highest levels of integrity and fairness within our Company. When we fail to
negotiate, perform or market in good faith, we may seriously damage our
reputation and lose the loyalty of our customers. You must conduct business,
including dealings with the Company’s customers, suppliers, competitors and
other personnel, honestly and fairly and not take unfair advantage of anyone
through any misrepresentation of material facts, manipulation, concealment,
abuse of privileged information, fraud, bribes, kickbacks, illegal payments,
cash gifts, cash equivalent gifts or other unfair business practices. Also, please
be aware that special rules apply when dealing with government employees.
You should direct any questions about dealing with government employees to
your supervisor.

RAE

Corporate Opportunities - Personnel owe a duty to the Company to advance its
legitimate interests when the opportunity to do so arises. Corporate
opportunities relating to the kinds of products and services we usually sell or
the activities we typically pursue that arise during the course of your work or
through the use of our property or information belong to the Company.
Similarly, other corporate opportunities that fit into our strategic plans or satisfy
our commercial objectives that arise under similar conditions also belong to the
Company. You may not take personal advantage of any business or investment
opportunity that you may learn about through your work for the Company and
that the Company may want to pursue — unless and until the Company has had

 

* See FirstEnergy Code of Business Conduct:
https://www. firstenergycorp.com/content/dam/investor/files/policies-charters/code-of-business-conduct.pdf

45

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 46 of 65 PAGEID #: 46

an opportunity to evaluate it and has chosen not to pursue it.

ARR

Protection of Corporate Assets, Including Corporate Funds - We have a
responsibility to use Company assets efficiently and carefully and to protect
them from loss, theft, misuse, waste and carelessness, which have a direct
impact on the Company’s profitability. Company assets and funds may be used
only for legitimate business purposes and may never be used for illegal
purposes.

aK

Corporate Records - Information derived from our records is provided to our
shareholders and investors as well as government agencies. Ensure you
accurately record all financial transactions in a timely manner in accordance
with prescribed accounting principles. Make full, fair, accurate, timely and
understandable disclosure of financial and nonfinancial information as required
by law and regulation, including reports we file with the Securities and
Exchange Commission (the “SEC”) and other public communications. Never
knowingly record false or misleading information on any Company record,
report, or document, including those reports and documents submitted to any
government agency, including but not limited to the SEC. Falsifying records or
keeping unrecorded funds and assets is a severe offense and may result in
prosecution or termination.

Corporate records, regardless of format, should be retained or discarded in
accordance with our record retention policies and all applicable laws and
regulations.

RK

Compliance with the Law - Comply with both the letter and spirit of all
applicable U.S. and foreign laws, rules and regulations, seeking any necessary
clarifications from your immediate supervisor or the Legal Department. Do not
knowingly take, or permit to be taken, any action on behalf of the
Company that violates any law, rule or regulation. Acknowledge that you are
expected to have an understanding of the applicable laws, rules and regulations
that affect our work assignments.

138. In addition to these duties, the Individual Defendants who served on the Audit

Committee during the Relevant Period, the Audit Committee Defendants, owed specific duties to

46

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 47 of 65 PAGEID #: 47

FirstEnergy under the Audit Committee Charter? (the “Audit charter”). Specifically, the Audit
Charter provided for the following responsibilities of the Audit Committee Defendants to:

To assist the Board with oversight of:

(a) The integrity of the Company’s financial statements;

(b) The Company’s compliance with legal, risk management and
regulatory requirements;

(c) The independent auditor’s qualifications and independence;
(d) The performance of the Company’s internal audit function and
independent auditor; and

(ec) The Company’s systems of internal control with respect to the
accuracy of financial records, adherence to Company policies

and compliance with legal and regulatory requirements.

a8 kK

The Committee’s function is one of oversight, recognizing that the Company’s
management is responsible for preparing the Company’s financial statements,
and the independent auditor is responsible for auditing those statements. In
adopting this Charter, the Board acknowledges that the Committee members are
not employees of the Company and are not providing any expert or special
assurance as to the Company’s financial statements or any professional
certification as to the independent auditor’s work or auditing standards. Each
member of the Committee shall be entitled to rely on the integrity of those
persons and organizations within and outside the Company that provide
information to the Committee and the accuracy and completeness of the
financial and other information provided to the Committee by such persons or
organizations absent actual knowledge to the contrary.

RR

The Committee, as a whole or through the Chair, shall review and

discuss with management, the internal auditor, and the independent auditor
prior to filing the Company’s Reports on Forms 10-K or 10-Q, any major issues
regarding accounting principles and financial statement presentation, including
the impact on the financial statements of significant events, transactions or
changes in the Company’s selection or application of accounting principles or
estimates that potentially affect the quality of the financial reporting, major
issues as to the adequacy of the Company’s internal controls and any special
audit steps adopted in light of material control deficiencies and the adequacy of
disclosures about changes in internal control over financial reporting.

 

> See FirstEnergy Audit Committee Charter at:
https://www. firstenergycorp.com/content/dam/investor/files/policies-charters/board-charters/Audit-Charter.pdf
47
Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 48 of 65 PAGEID #: 48

The Committee shall review and discuss with management and the independent
auditor, management’s report on internal control over financial reporting and
the independent auditor’s attestation of the Company’s internal control over
financial reporting prior to the filing of the Company’s Form 10-K.

The Committee shall review disclosures made to the Committee by the
Company’s chief executive officer and chief financial officer during their
certification process for Forms 10-K and Forms 10-Q regarding any significant
deficiencies in the design or operation of internal controls or material
weaknesses therein and any fraud involving management or other employees
who have a significant role in the Company’s internal controls.

RE

Although the Committee shall not be required to pre-approve or discuss

in advance each earnings release or each instance in which the Company may
provide earnings guidance, the Committee shall review and discuss with
management press releases related to the Company’s earnings, including the
use of “pro forma” or “adjusted” non-GAAP information, as well as financial
information and earnings guidance provided to financial analysts and rating
agencies.

Hk ok

The Committee shall periodically review with the Chief Audit Officer the
adequacy of the Company’s internal controls and corporate compliance
structures, including computerized information system controls and security, to
reasonably determine, at a minimum, that: (a) components of the Company’s
internal control and corporate compliance structures are regularly evaluated; (b)
such evaluations are performed by qualified personnel; and (c) such evaluations
have reasonable scope and depth of coverage and are conducted with sufficient
frequency. The Committee shall discuss with the independent auditors any
significant matters regarding internal controls over financial reporting that have
come to their attention during the conduct of the audit, in addition to reviewing
with the independent auditor the Company’s compliance with the requirements
of the Sarbanes-Oxley Act of 2002, as may be amended from time to time.

RK

Periodically, the Committee shall meet with appropriate members of
management to review adherence to applicable federal, state, and local laws and
corporate policies and review processes relating to training, monitoring and
reporting of policy compliance. In particular, the Committee shall review the
Company’s Code of Business Conduct to determine that it is designed to
provide adequate protection against violations of applicable laws and

48

 

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 49 of 65 PAGEID #: 49

regulations, and shall review the record keeping and reporting systems to
measure and monitor regulatory compliance requirements. In general, the
Committee shall also periodically review the Company’s policies and
procedures regarding compliance with the Company’s Code of Business
Conduct and the Company’s Conflicts-of-Interest Policy, and methods for
disseminating information regarding the foregoing policies. The Committee
shall review corrective actions taken by the Company when significant internal
or corporate compliance problems are reported. If the Committee becomes
aware of any significant deficiency from corporate compliance programs or
internal control programs, or of material violations of established corporate
policies or legal and regulatory requirements, it shall: (a) reasonably determine
that all appropriate corrective actions have been taken in response thereto, and
that such actions are sufficient under the circumstances; (b) review any
management override (which shall include waivers permitted by policies or
procedures) of corporate compliance programs and internal control programs,
and take the steps necessary to reasonably determine that such action or
override will not occur in the future without Board approval; and (c) review the
process for reporting deficiencies or violations to reasonably assure that the
Chief Audit Officer and the Chief Ethics Officer are informed of such
deficiencies or violations.

139. The Audit Committee Defendants failed to follow these procedures and policies
resulting in a breach of their duties to investors.

140. Finally, the Company’s Corporate Governance Committee under the Corporate
Governance and Corporate Responsibility Charter* (the “Corporate Governance Charter”) under
its charter had the following responsibility:

The Committee shall periodically review the Company’s Corporate Political
Activity Policy, including practices relating to corporate political participation,

and dues and/or contributions to industry groups and trade associations.

141. The Individual Defendants failed to maintain their duties laid out by the

Company’s Code of Conduct, Audit Charter, and Corporate Governance Charter.

BREACHES OF DUTIES

142. The conduct of the Individual Defendants complained of herein involves a

 

“ See FirstEnergy Corporate Governance and Corporate Responsibility Charter at:
https://www. firstenergycorp.com/content/dam/investor/files/policies-charters/board-charters/Corp-Gov-Charter.pdf

49

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 50 of 65 PAGEID #: 50

knowing and culpable violation of their obligations as officers and/or directors of FirstEnergy,
the absence of good faith on their part, and a reckless disregard for their duties to the Company.

143. The Individual Defendants breached their duty of loyalty and good faith by utterly
failing to implement a reasonable, relevant, meaningful, and well-constituted system of internal
controls, especially with respect to disclosure of material information regarding the extensive
problems and risks the Company was encountering. The Individual Defendants also breached
their duty of loyalty and good faith by allowing the Company to cause, or by themselves causing,
the Company to make false statements to the public and the Company’s stockholders. These
unlawful practices wasted the Company’s assets and caused FirstEnergy substantial damage.

144. The Audit Committee Defendants had a duty to review the Company’s earnings
press releases and regulatory filings. The members of the Audit Committee breached their duty
of loyalty and good faith by approving the omission of material information, making the
improper statements detailed herein, and failing to properly oversee FirstEnergy’s public
statements and internal control function.

145. The Corporate Governance Committee had a duty to review the Company’s
political participation and contributions.

146. The Individual Defendants, because of their positions of contro! and authority as
officers and/or directors of FirstEnergy, were able to and did, directly or indirectly, exercise
control over the wrongful acts complained of herein. The Individual Defendants also failed to
prevent the other Individual Defendants from taking such illegal actions. In addition, as a result
of Individual Defendants’ improper course of conduct, the Company is now the subject of the
Federal Securities Class Action, which alleges violations of federal securities laws. As a result,

FirstEnergy has expended, and will continue to expend, significant sums of money.

50

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 51 of 65 PAGEID #: 51

DAMAGES TO FIRSTENERGY

147. The improper accounting practices have exposed the Company to myriad

reputation and financial damages, including but not limited to:

a. Possible restatements and goodwill impairments;

b. Liability arising from the Securities Class Action;

c. The loss of credibility with customers and suppliers; and

d. Legal and accounting costs associated with litigation,

investigations, and restatements.
DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

148. Plaintiff brings this action derivatively and for the benefit of FirstEnergy to
redress injuries suffered, and to be suffered, because of the Individual Defendants’ breaches of
their fiduciary duties as directors and/or officers of FirstEnergy, waste of corporate assets, unjust
enrichment, and violations of Sections 14(a) and 20(a) of the Exchange Act, as well as the aiding
and abetting thereof.

149. FirstEnergy is named solely as a nominal party in this action. This is not a
collusive action to confer jurisdiction on this Court that it would not otherwise have.

150. Plaintiff is, and has been continuously at all relevant times, a stockholder of
FirstEnergy. Plaintiff will adequately and fairly represent the interests of FirstEnergy in
enforcing and prosecuting their rights, and, to that end, has retained competent counsel,
experienced in derivative litigation, to enforce and prosecute this action.

151. Plaintiff incorporates by reference and re-allege each allegation stated above as if
fully set forth herein.

152. A pre-suit demand on the Board of FirstEnergy is futile and, therefore, excused.

At the time of filing of this action, the Board consists of Individual Defendants Anderson,

51
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 52 of 65 PAGEID #: 52

Demetriou, Johnson, Jones, Misheff, Mitchell, O’Neill, Pappas, Pianalto, Reyes and Turner.
Plaintiff need only to allege demand futility as a majority of the Directors who are on the Board
at the time this action is commenced. In this case, all the current Directors are Individual
Defendants.

153. Demand is excused as to all of the Director Defendants because each one of them
faces, individually and collectively, a substantial likelihood of liability as a result of the scheme
they engaged in knowingly or recklessly to make and/or cause the Company to make false and
misleading statements and omissions of material facts, which renders them unable to impartially
investigate the scheme and decide whether to pursue action against themselves and the other
perpetrators of the scheme.

154. The exorbitant size of the illegal political contributions, $60 million, could not
have been made without the Director Defendants’ knowledge and approval, or their conscious
disregard to properly oversee these transactions, which was their stated responsibility in the
2017, 2018, 2019, and 2020 Proxies (“the Proxies”).

155. In light of the breaches of fiduciary duties engaged in by the Defendants, most of
whom are the Company’s current directors, their participation in the wrongful conduct
complained of herein, the substantial likelihood of the directors’ liability in this derivative action,
liability in the Securities Class Action filed against FirstEnergy, Charles E. Jones, James F.
Pearson, Steven Strah and K. Jon Taylor, their being beholden to each other, their longstanding
business and personal relationships with each other, and their being neither disinterested nor
independent, a majority of FirstEnergy’s Board of Directors cannot consider a demand to
commence litigation against themselves on behalf of the Company, and thus demand is excused

as futile.

52

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 53 of 65 PAGEID #: 53

156. Furthermore, Directors Misheff and Pappas serve together on the Trinseo S.A.
board of Directors. Misheff has been a director since February 2015 and Pappas has been a
director since October 2010. Pappas was Trinseo’s President and CEO from June 2010 through
March 2019 and is currently a Special Adviser to Trinseo’s President and CEO. Directors
Misheff and Demetriou served together on the Aleris Corporation board of directors. Misheff
served as a director from 2015 through 2018. Demetriou served as Chairman and CEO from
2004 through 2015.

157. In complete abdication of their fiduciary duties, the Director Defendants either
knowingly or recklessly participated in making and/or causing the Company to make the
materially false and misleading statements alleged herein. The fraudulent scheme which allowed
the omission of disclosure of the extensive bribery scheme being engaged in by the Company,
was intended to attract investors. The Director Defendants breached their fiduciary duties, face a
substantial likelihood of liability, are not disinterested, and demand upon them is futile, and thus
excused. The Company has suffered and continues to suffer due to the Director Defendants’
actions.

158. Moreover, several of the Directors acted to ensure that the Company’s disclosures
will lack important information regarding the Company’s lobbying efforts, which would have
revealed the illegal conduct. In March 2017, defendants Jones, Anderson, Demetriou, Johnson,
Misheff, Mitchell, Pappas, and Reyes voted against a shareholder proposal which sought
transparency and accountability on lobbying policies and payments. Had that proposal gone
through, the bribery scheme would have been disclosed to shareholders. The prior two years,
Defendants Anderson, Johnson, Jones, Misheff, Pappas, and Reyes had also successfully

recommended that shareholders vote against substantially similar proposals.

53

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 54 of 65 PAGEID #: 54

159. During the Relevant Period, the Company’s Board has supported Company’s
unlawful payments to state public officials, through its recommendations to vote against
shareholder proposals to increase lobbying transparency. Furthermore, in 2017, just months after
the bribery scheme started, a majority of the current Board recommended that shareholders vote
against a proposal that would have required disclosure of the illegal payments. The Board, in the
face of knowledge and notice that payments to state officials by the Company required
monitoring and disclosure, rejected an effort to shed sunlight on the Company’s dealings.
Therefore, demand on the current Board to take action in response to the illegal payments would
be futile.

160. Pursuant to the Company’s Audit Committee Charter, the Audit Committee
Defendants are responsible for overseeing, among other things, the integrity of the Company’s
financial statements, the Company’s compliance with laws and regulations, and the Company’s
accounting and financial reporting practices and system of internal controls. The Audit
Committee Defendants failed to ensure the integrity of the Company’s financial statements and
internal controls, as they are charged to do under the Audit Committee Charter, and allowed the
Company to issue false and misleading financial statements with the SEC. Thus, the Audit
Committee Defendants breached their fiduciary duties, are not disinterested, and demand is
excused as to them.

161. In violation of the Code of Conduct, the Director Defendants conducted little, if
any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue
materially false and misleading statements to the public and to facilitate and disguise the
Individual Defendants’ violations of law, including breaches of fiduciary duty, gross

mismanagement, abuse of control, waste of corporate assets, unjust enrichment, and violations of

54

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 55 of 65 PAGEID #: 55

Section 14(a) of the Exchange Act. In further violation of the Code of Conduct, the Director
Defendants failed to comply with laws and regulations, maintain the accuracy of Company
records and reports, avoid conflicts of interest, conduct business in an honest and ethical manner,
protect and properly use corporate assets, and properly report violations of the Code of Conduct.

Thus, the Director Defendants face a substantial likelihood of liability and demand is futile as to

. them.

162. FirstEnergy has been and will continue to be exposed to significant losses due to
the wrongdoing complained of herein, yet the Director Defendants have not filed any lawsuits
against themselves or others who were responsible for that wrongful conduct to attempt to
recover for FirstEnergy any part of the damages FirstEnergy suffered and will continue to suffer
thereby. Thus, any demand upon the Director Defendants would be futile.

163. The Individual Defendants’ conduct described herein and summarized above
could not have been the product of legitimate business judgment as it was based on bad faith and
intentional, reckless, or disloyal misconduct. Thus, none of the Director Defendants can claim
exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a
provision exists). As a majority of the Directors face a substantial likelihood of liability, they are
self-interested in the transactions challenged herein and cannot be presumed to be capable of
exercising independent and disinterested judgment about whether to pursue this action on behalf
of the shareholders of the Company. Accordingly, demand is excused as being futile.

164. The acts complained of herein constitute violations of fiduciary duties owed by
FirstEnergy’s officers and directors, and these acts are incapable of ratification.

Insurance Considerations

165. The Directors may also be protected against personal liability for their acts of

55

 
|
:

 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 56 of 65 PAGEID #: 56

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability
insurance if they caused the Company to purchase it for their protection with corporate funds,
ie., monies belonging to the stockholders of FirstEnergy. If there is a directors and officers’
liability insurance policy covering the Relevant Period, it may contain provisions that eliminate
coverage for any action brought directly by the Company against the Director Individual
Defendants, known as, inter alia, the “insured-versus-insured exclusion.” As a result, if the
Director Individual Defendants were to sue themselves or certain officers of FirstEnergy, there
would be no directors’ and officers’ insurance protection. Accordingly, the Director Individual
Defendants cannot be expected to bring such a suit. On the other hand, if the suit is brought
derivatively, as this action is brought, such insurance coverage, if such an insurance policy
exists, will provide a basis for the Company to effectuate a recovery. Thus, demand on the
Director Individual Defendants is futile and, therefore, excused.

166. If there is no directors’ and officers’ liability insurance, then the Director
Individual Defendants will not cause FirstEnergy to sue any other wrongdoers, since, if they did,
they would face a large uninsured individual liability. Accordingly, demand is futile in that
event, as well.

167. Thus, for all the reasons set forth above, all of the Director Individual Defendants,
and, if not all of them, at least a majority of Directors, cannot consider a demand with
disinterestedness and independence. Consequently, a demand upon the Board is excused as

futile.

FIRST CLAIM

Against the Individual Defendants
for Violations of Section 14(a) of the Exchange Act
56

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 57 of 65 PAGEID #: 57

168. Plaintiff incorporates by reference and re-alleges each and every allegation set
forth above, as though fully set forth herein.

169. The Section 14(a) Exchange Act claims alleged herein are based solely on
negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf
of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not
sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,
or reference to any allegation of fraud, scienter, or recklessness with regard to these non-fraud
claims.

170. Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall
be unlawful for any person, by use of the mails or by any means or instrumentality of interstate
commerce or of any facility of a national securities exchange or otherwise, in contravention of
such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public
interest or for the protection of investors, to solicit or to permit the use of his name to solicit any
proxy or consent or authorization in respect of any security (other than an exempted security)
registered pursuant to section 12 of this title [15 U.S.C. § 78]].”

171. Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that
no proxy statement shall contain “any statement which, at the time and in the light of the
circumstances under which it is made, is false or misleading with respect to any material fact, or
which omits to state any material fact necessary in order to make the statements therein not false
or misleading.” 17 C.F.R. § 240.14a-9.

172. The Proxies stated that the Company’s directors and employees, including its
principal executive officer, principal financial officer, principal accounting officer, and

controller, or persons performing similar functions, are subject to the Company’s Code of

57

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 58 of 65 PAGEID #: 58

Conduct. The Proxies were also false and misleading because, despite assertions to the contrary,
FirstEnergy’s compliance with its respective codes of conduct were not followed, as the
Individual Defendants made and/or caused the Company to make the false and misleading
statements discussed herein.

173. In the exercise of reasonable care, the Individual Defendants should have known
that by misrepresenting or failing to disclose the foregoing material facts, the statements
contained in the Proxies were materially false and misleading. The misrepresentations and
omissions were material to Plaintiff in voting on the matters set forth for stockholder
determination in the Proxies including, but not limited to, election of directors, ratification of an
independent auditor, and the approval of executive compensation.

174. The false and misleading elements of the annual Proxy led to the re-elections of
all the Director Individual Defendants, allowing them to continue breaching their fiduciary duties
to FirstEnergy.

175. The Company was damaged as a result of the Individual Defendants’ material
misrepresentations and omissions in the Proxies

176. Plaintiff on behalf of FirstEnergy has no adequate remedy at law.

SECOND CLAIM

Against the Individual Defendants
for Violations of Section 20(a) of the Exchange Act

177. Plaintiff incorporates by reference and re-alleges each and every allegation set
forth above, as though fully set forth herein.

178. The Individual Defendants, by virtue of their positions with FirstEnergy and their
specific acts, were, at the time of the wrongs alleged herein, controlling persons of FirstEnergy

and officers and directors who made the false and misleading statements alleged herein within
58

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 59 of 65 PAGEID #: 59

the meaning of § 20(a) of the Exchange Act. The Individual Defendants had the power and
influence, and exercised same, to cause FirstEnergy to engage in the illegal conduct and practices
complained of herein.

179. Plaintiff on behalf of FirstEnergy has no adequate remedy at law.

THIRD CLAIM

Against Individual Defendants
for Breach of Fiduciary Duties

180. Plaintiff incorporates by reference and re-alleges each and every allegation set
forth above, as though fully set forth herein.

181. Each Individual Defendant owed to the Company the duty to exercise candor,
good faith, and loyalty in the management and administration of FirstEnergy’s business and
affairs.

182. Each of the Individual Defendants violated and breached their fiduciary duties of
candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

183. The Individual Defendants’ conduct set forth herein was due to their intentional or
reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The
Individual Defendants intentionally or recklessly breached or disregarded their fiduciary duties
to protect the rights and interests of FirstEnergy.

184. In breach of their fiduciary duties, the Individual Defendants caused the Company
to engage in the misconduct described herein.

185. In further breach of their fiduciary duties, the Individual Defendants failed to
maintain an adequate system of oversight, disclosure, controls, and procedures.

186. Also in breach of their fiduciary duties, the Individual Defendants willfully or

recklessly made and/or caused the Company to make false and misleading statements during the
59

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 60 of 65 PAGEID #: 60

Relevant Period, that assured investors that FirstEnergy was on track to flourish, yet failed to
disclose the giant red flags showing the Company’s involvement in the Ohio bribery scandal.

187. The Individual Defendants failed to correct and/or caused the Company to fail to
rectify any of the wrongs described herein or correct the false and/or misleading statements and
omissions of material fact referenced herein, rendering them personally liable to the Company
for breaching their fiduciary duties.

188. The Individual Defendants had actual or constructive knowledge that the
Company issued materially false and misleading statements, and they failed to correct the
Company’s public statements. The Individual Defendants either had actual knowledge of the
misrepresentations and omissions of material facts set forth herein or acted with reckless
disregard for the truth in that they failed to ascertain and disclose such facts, even though such
facts were available to them. Such material misrepresentations and omissions were committed
knowingly or recklessly and for the purpose and effect of artificially inflating the price of the
Company’s securities.

189. The Individual Defendants had actual or constructive knowledge that they had
caused the Company to improperly engage in the fraudulent schemes set forth herein, and that
internal controls were not adequately maintained, or acted with reckless disregard for the truth, in
that they caused the Company to improperly engage in the fraudulent schemes and fail to
maintain adequate internal controls, even though such facts were available to them. Such
improper conduct was committed knowingly or recklessly and for the purpose and effect of
artificially inflating the price of the Company’s securities and engaging in insider sales. The
Individual Defendants, in good faith, should have taken appropriate action to correct the schemes

alleged herein and to prevent them from continuing to occur.

60

 
 

Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 61 of 65 PAGEID #: 61

190. These actions were not a good-faith exercise of prudent business judgment to
protect and promote the Company’s corporate interests.

191. Asa direct and proximate result of the Individual Defendants’ breaches of their
fiduciary obligations, FirstEnergy has sustained and continues to sustain significant damages. As
a result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

192. Plaintiff on behalf of FirstEnergy has no adequate remedy at law.

FOURTH CLAIM

Against Individual Defendants
for Unjust Enrichment

193. Plaintiff incorporate by references and re-alleges each and every allegation set
forth above, as though fully set forth herein.

194. By their wrongful acts, violations of law, false and misleading statements, and
omissions of material fact that they made and/or caused to be made, the Individual Defendants
were unjustly enriched at the expense and to the detriment of FirstEnergy.

195. The Individual Defendants either benefitted financially from the improper
conduct, received unjust compensation tied to the false and misleading statements, received
bonuses, stock options, or similar compensation from FirstEnergy tied to the performance or
artificially inflated valuation of FirstEnergy, or received compensation that was unjust in light of
the Individual Defendants’ bad faith conduct.

196. Plaintiff, as a stockholder and representative of FirstEnergy, seeks restitution from
the Individual Defendants and seeks an order from this Court disgorging all profits— including
benefits, performance-based, valuation-based, and other compensation—obtained by the
Individual Defendants due to their wrongful conduct and breach of their fiduciary duties.

197. Plaintiff on behalf of FirstEnergy has no adequate remedy at law.
61
Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 62 of 65 PAGEID #: 62

FIFTH CLAIM

Against Individual Defendants
for Waste of Corporate Assets

198. Plaintiff incorporates by reference and re-alleges each and every allegation set
forth above, as though fully set forth herein.

199. Asa further result of the foregoing, the Company will incur many millions of
dollars of legal liability and/or costs to defend unlawful actions and engage in internal
investigations, and FirstEnergy will lose financing from investors and business from future
customers who no longer trust the Company and its products.

200. Because of the waste of corporate assets, the Individual Defendants are each
liable to the Company.

201. Plaintiff on behalf of FirstEnergy has no adequate remedy at law.

PRAYER FOR RELIEF

202. FOR THESE REASONS, Plaintiff demands judgment in the Company’s
favor against all Individual Defendants as follows:

A. Declaring that Plaintiff may maintain this action on behalf of FirstEnergy,

and that Plaintiff is an adequate representative of the Company;

B. Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to FirstEnergy;

C. Determining and awarding to FirstEnergy the damages sustained by it

because of the violations set forth above from each of the Individual Defendants,

jointly and severally, together with pre- and post-judgment interest thereon;

D. Directing FirstEnergy and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to
62

 
Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 63 of 65 PAGEID #: 63

comply with applicable laws and protect FirstEnergy and its stockholders from a
repeat of the damaging events described herein, including, but not limited to,
putting forward for stockholder vote the following resolutions for amendments to
the Company’s Bylaws or Articles of Incorporation and the following actions as
may be necessary to ensure proper corporate governance policies:
1) A proposal to strengthen the Board’s supervision of operations and
develop and implement procedures for greater shareholder input into the
policies and guidelines of the Board;
2) A proposal to ensure the establishment of effective oversight of
compliance with applicable laws, rules, and regulations;
3) Awarding FirstEnergy restitution from Individual Defendants;
4) Awarding Plaintiff the costs and disbursements of this action,
including reasonable attorneys’ and experts’ fees, costs, and expenses; and
5) Granting such other and further relief as the Court may deem just

and proper.

Dated: October 26, 2020 Respectfully submitted,

CUMMINS LAW LLC

/s/ James R. Cummins

James R. Cummins (OH 0000861)
312 Walnut Street, Suite 1530
Cincinnati, Ohio 45202

T. 513.721.9000

F. 513.721.9001
jcummins@cumminslaw.us

Attorneys for Plaintiff

63

 

 
Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 64 of 65 PAGEID #: 64

LEVI & KORSINSKY, LLP
Gregory M. Nespole

55 Broadway, 1 0" Floor
New York, NY 10006

T. 212.363.7500

F. 212.363.7171
gnespole@zlk.com

Attorneys for Plaintiff James Atherton

64

 

 
Case: 2:20-cv-05610-ALM-KAJ Doc #: 1 Filed: 10/27/20 Page: 65 of 65 PAGEID #: 65

VERIFICATION

I, James Atherton, under penalties of perjury, hereby do declare that I am a plaintiff in the
foregoing complaint, that I have read the complaint, and that the facts therein are true to my own knowledge,
except to matters stated therein to be alleged upon information and belief, and as to those matters, I believe
them to be true and correct to the best of my knowledge, information, and belief.

Signed:

PF Kk

Print Name: James Atherton Date: 10/26/2020
